Exhibit 10.2
Execution Version
EXCHANGE AGREEMENT
This EXCHANGE AGREEMENT (this “Agreement”), dated as of August 13, 2020, is
entered into by and between Delek Logistics Partners, LP, a Delaware limited
partnership (the “Partnership”) and Delek Logistics GP, LLC, a Delaware limited
liability company and the general partner of the Partnership (the “General
Partner”).
WHEREAS, the General Partner owns all of the Incentive Distribution Rights (as
defined below) and a 2.0% General Partner Interest (as defined below) in the
Partnership; and
WHEREAS, the Partnership and the General Partner have agreed to the cancellation
of the Incentive Distribution Rights and the restructuring of the General
Partner Interest as provided in this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:
Article I.
DEFINITIONS AND INTERPRETATION
Section 1.1Rules of Interpretation. Unless expressly provided for elsewhere in
this Agreement, this Agreement shall be interpreted in accordance with the
following provisions:
(1)the words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,” and
other equivalent words shall refer to this Agreement as an entirety and not
solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used;
(2)the word “including” and its derivatives mean “including without limitation”
and are terms of illustration and not of limitation;
(3)all definitions set forth herein shall be deemed applicable whether the words
defined are used herein in the singular or in the plural and correlative forms
of defined terms shall have corresponding meanings;
(4)the word “or” is not exclusive, and has the inclusive meaning represented by
the phrase “and/or”;
(5)a defined term has its defined meaning throughout this Agreement and each
exhibit and schedule to this Agreement, regardless of whether it appears before
or after the place where it is defined;
(6)all references to prices, values or monetary amounts refer to United States
dollars;
(7)wherever used herein, any pronoun or pronouns shall be deemed to include both
the singular and plural and to cover all genders;



--------------------------------------------------------------------------------



(8)this Agreement has been jointly prepared by the parties hereto, and shall not
be construed against any person as the principal draftsperson hereof, and no
consideration may be given to any fact or presumption that any party had a
greater or lesser hand in drafting this Agreement;
(9)the captions of the articles, sections or subsections appearing in this
Agreement are inserted only as a matter of convenience and in no way define,
limit, construe or describe the scope or extent of such section, or in any way
affect this Agreement;
(10)any references herein to a particular Article, Section or Exhibit means an
Article or Section of, or an Exhibit to, this Agreement unless otherwise
expressly stated herein;
(11)the Exhibits attached hereto are incorporated herein by reference and shall
be considered part of this Agreement;
(12)unless otherwise specified herein, all accounting terms used herein shall be
interpreted, and all determinations with respect to accounting matters hereunder
shall be made, in accordance with generally accepted accounting principles in
the United States, as in effect from time to time, applied on a consistent
basis;
(13)all references to days shall mean calendar days unless otherwise provided;
(14)except as specifically noted herein, all references to time shall mean
Brentwood, Tennessee time; and
(15)references to any person shall include such person’s successors and
permitted assigns.
Article II.
The Transaction
Section 2.1Cancellation of Incentive Distribution Rights and Restructuring of
General Partner Interest. At the Closing (as defined below), the General Partner
will amend and restate the First Amended and Restated Agreement of Limited
Partnership of Delek Logistics Partners, LP, dated as of November 7, 2012 and as
amended to date (the “Existing LP Agreement”), as set forth in Exhibit A, and as
so amended and restated shall be the limited partnership agreement of the
Partnership (such amended and restated agreement being referred to as the
“Revised LP Agreement”) until duly amended in accordance with its terms and
applicable law. Pursuant to such amendment and restatement, effective
concurrently with the Closing, the Incentive Distribution Rights (as defined in
the Existing LP Agreement) shall be cancelled (the “Cancellation”) and the
General Partner Interest (as defined in the Existing LP Agreement) owned by the
General Partner shall be converted into a non-economic general partner interest
in the Partnership (the “Conversion”).
Section 2.2Consideration. In consideration for the Cancellation and the
Conversion (and concurrently therewith), the Partnership shall (i) issue to the
General Partner 14,000,000


- 2 -

--------------------------------------------------------------------------------



common units representing limited partner interests in the Partnership, which
shall be listed on the New York Stock Exchange (the “Restructuring Common
Units”), and (ii) pay to the General Partner $45.0 million in cash (“Cash
Consideration,” together with the Restructuring Common Units, the “Total
Consideration”). The issuance of the Restructuring Common Units, the payment of
the Cash Consideration, the Cancellation, the Conversion and the amendment and
restatement of the Existing LP Agreement are collectively referred to herein as
the “Transaction.”
Section 2.3Consent, Approval and Agreement of General Partner. In accordance
with Section 13.3(b) and Section 13.3(c) of the Existing LP Agreement, the
General Partner, in its individual capacity as the sole holder of the General
Partner Interest and the Incentive Distribution Rights, hereby consents to and
approves the amendment and restatement of the Existing LP Agreement to be
effected by the Revised LP Agreement.
Section 2.4Closing. The closing of the Transaction (“Closing”) shall occur
contemporaneously with the execution of this Agreement at the offices of Baker
Botts L.L.P., 910 Louisiana Street, Houston, Texas 77002, at 9:00 a.m., Central
Time.
Section 2.5Further Assurances. The parties agree to execute and deliver, or
cause to be executed and delivered, such further instruments or documents or
take such other action as may be reasonably necessary or convenient to carry out
the Transaction.
Article III.
Representations and Warranties of The General Partner
The General Partner hereby represents and warrants to the Partnership that:
Section 3.1Organization, Good Standing and Qualification. The General Partner is
a Delaware limited liability company duly formed and validly existing under the
Laws (as defined below) of the state of Delaware. The General Partner is duly
authorized to conduct business and is in good standing under the applicable Laws
(as defined below) of each jurisdiction where such qualification is required,
except where the lack of such qualification would not have a material adverse
effect. The General Partner has all requisite limited liability company power
and authority and has taken all action necessary in order to execute, deliver
and perform its obligations under this Agreement. This Agreement constitutes a
legal, valid and binding obligation of the General Partner, enforceable against
the General Partner in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws relating to or affecting creditors’
rights generally and to legal principles of general applicability governing the
availability of equitable remedies, including principles of good faith and fair
dealing (regardless of whether such enforceability is considered in a proceeding
in equity or at Law) (collectively, “Enforceability Exceptions”).
Section 3.2No Violations. The execution, delivery and performance of this
Agreement by the General Partner does not, and the consummation of the
Transaction will not, (i) constitute a breach or violation of, or result in a
default (or an event that, with notice or lapse


- 3 -

--------------------------------------------------------------------------------



of time or both, would become a default) under, or result in the termination or
in a right of termination or cancellation of, or accelerate the performance
required by, any note, bond, mortgage, indenture, deed of trust, license,
franchise, lease, contract, agreement, joint venture or other instrument or
obligation to which the General Partner is a party or by which the General
Partner or its properties is subject or bound that is material to the General
Partner, (ii) constitute a breach or violation of, or a default under the
certificate of formation or limited liability company agreement of the General
Partner, (iii) contravene or conflict with or constitute a violation of any
provision of any law (statutory, common or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, order,
injunction, decree or ruling (collectively, “Laws”) binding upon or applicable
to the General Partner, or (iv) result in the creation of any lien, charge,
pledge, mortgage, easement, security interest, claim or other encumbrance
(“Encumbrance”), other than, in each case, restrictions on transfer arising
solely under applicable federal and state securities laws on any of the General
Partner’s assets.
Section 3.3Equity Interests. The General Partner is the beneficial and record
holder of the Incentive Distribution Rights and the General Partner Interest and
has good and valid title to the Incentive Distribution Rights and the General
Partner Interest, in each case, free and clear of all Encumbrances and there is
no subscription, option, warrant, call, right, agreement or commitment relating
to the issuance, sale, delivery, repurchase or transfer by the General Partner
of the Incentive Distribution Rights or the General Partner Interest, except as
set forth in the Existing LP Agreement.
Section 3.4Investment Intent and Securities Laws Compliance.
(a)The General Partner has been given reasonable access to full and fair
disclosure of all material information regarding the Partnership and the
Restructuring Common Units, including reasonable access to the books and records
of the Partnership. The General Partner acknowledges and agrees that it has been
provided, to its full satisfaction, with the opportunity to ask questions
concerning the terms and conditions of an investment in the Partnership and has
knowingly and voluntarily elected instead to rely solely on its own
investigation.
(b)The General Partner understands that the Restructuring Common Units are
“restricted securities” and have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), or any applicable state securities
Laws. The General Partner acknowledges that the Restructuring Common Units will
bear a restrictive legend to that effect. The General Partner acknowledges and
agrees that it must bear the economic risk of this investment indefinitely, that
the Restructuring Common Units issued to the General Partner hereunder may not
be sold or transferred or offered for sale or transfer by it without
registration under the Securities Act and any applicable state securities or
“Blue Sky” Laws or the availability of exemptions therefrom.
(c)The General Partner has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Restructuring Common Units, and has
so evaluated the merits and risks of such investment. The General Partner is
able to bear the economic risk of an


- 4 -

--------------------------------------------------------------------------------



investment in the Restructuring Common Units and, at the present time and in the
foreseeable future, is able to afford a complete loss of such investment.
(d)The General Partner understands that the Restructuring Common Units are being
offered and issued to the General Partner in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
Laws and that the Partnership is relying upon the truth and accuracy of, and the
General Partner’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings, which are true, correct and complete, of the
General Partner set forth herein in order to determine the availability of such
exemptions and the eligibility of the General Partner to acquire the
Restructuring Common Units.
Section 3.5Conflicts Committee Matters. The projections and budgets provided by
the management of each of the General Partner and Delek US Holdings, Inc., a
Delaware corporation (“DK”) to the conflicts committee of the board of directors
of the General Partner (the “Conflicts Committee”) (including those provided to
the Conflicts Committee’s financial advisor) as part of its review in connection
with this Agreement and the transactions contemplated hereby were prepared and
delivered in good faith and have a reasonable basis and are consistent with the
current expectations of the management of each of the General Partner and DK as
of the date hereof.
Section 3.6No Broker. Except for the fees payable by the General Partner to
Barclays Capital Inc., no action has been taken by or on behalf of the General
Partner that would give rise to any valid claim against any party hereto for a
brokerage commission, finder’s fee or other like payment with respect to the
matters contemplated hereby.
Article IV.
Representations and Warranties of the Partnership
The Partnership hereby represents and warrants to the General Partner that:
Section 4.1Organization, Good Standing and Qualification. The Partnership is a
Delaware limited partnership duly formed and validly existing under the Laws of
the state of Delaware. The Partnership is duly authorized to conduct business
and is in good standing under the applicable Laws of each jurisdiction where
such qualification is required, except where the lack of such qualification
would not have a material adverse effect. The Partnership has all requisite
limited partnership power and authority and has taken all action necessary in
order to execute, deliver and perform its obligations under this Agreement and
to consummate the Transaction. This Agreement constitutes a legal, valid and
binding obligation of the Partnership, enforceable against the Partnership in
accordance with its terms, subject to the Enforceability Exceptions.
Section 4.2No Violations. The execution, delivery and performance of this
Agreement by the Partnership does not, and the consummation of the Transaction
will not, (i) constitute a breach or violation of, or result in a default (or an
event that, with notice or lapse of time or both, would become a default) under,
or result in the termination or in a right of


- 5 -

--------------------------------------------------------------------------------



termination or cancellation of, or accelerate the performance required by, any
note, bond, mortgage, indenture, deed of trust, license, franchise, lease,
contract, agreement, joint venture or other instrument or obligation to which
the Partnership is a party or by which the Partnership or any of its properties
is subject or bound that is material to the Partnership, (ii) constitute a
breach or violation of, or a default under the certificate of limited
partnership of the Partnership or the Existing LP Agreement, (iii) contravene or
conflict with or constitute a violation of any provision of any Law binding upon
or applicable to the Partnership, or (iv) result in the creation of any
Encumbrance on any assets of the Partnership.
Section 4.3Restructuring Common Units. The Restructuring Common Units will be
duly authorized and, when issued and delivered to the General Partner in
accordance with the terms hereof, will be validly issued, fully paid (to the
extent required by the Revised LP Agreement), and non-assessable (subject to
Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited
Partnership Act), and free and clear of all Encumbrances, except for (i)
restrictions on transfer arising under applicable securities Laws and (ii) the
applicable terms and conditions of the Organizational Documents of the
Partnership. The Restructuring Common Units have been approved for listing on
The New York Stock Exchange upon official notice of issuance.
Section 4.4Financial Resources. The Partnership has sufficient cash on hand,
available lines of credit or other sources of immediately available funds to
enable it (a) to pay the Cash Consideration and (b) to otherwise perform its
obligations under this Agreement.
Section 4.5No Broker. Except for the fees payable by the Partnership to Janney
Montgomery Scott LLC (“Janney”), no action has been taken by or on behalf of the
Partnership that would give rise to any valid claim against any party hereto for
a brokerage commission, finder’s fee or other like payment with respect to the
matters contemplated hereby.
Section 4.6Delivery of Fairness Opinion. The Conflicts Committee has received
the fairness opinion delivered by Janney (“Fairness Opinion”) to the effect
that, as of the date of such Fairness Opinion, and based upon and subject to the
various assumptions, qualifications, and limitations set forth therein, the
Total Consideration to be paid by the Partnership in the Transaction is fair,
from a financial point of view, to the Partnership and to the holders of the
Partnership’s Common Units (other than the General Partner, DK and their
respective affiliates).
Article V.
Governing Law; Consent to jurisdiction; Waiver of Jury Trial
Section 5.1Governing Law. This Agreement and all questions relating to the
interpretation or enforcement of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware without regard to
any Laws of the State of Delaware or any other jurisdiction that would call for
the application of the substantive Laws of any jurisdiction other than the State
of Delaware.
Section 5.2Arbitration Provision. Any and all disputes, actions, controversies
and other matters in question arising out of or relating to this Agreement or
the alleged breach hereof,


- 6 -

--------------------------------------------------------------------------------



or in any way relating to the subject matter of this Agreement (“Dispute”) shall
be resolved through the use of binding arbitration using three arbitrators, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as supplemented to the extent necessary to determine any procedural
appeal questions by the Federal Arbitration Act (Title 9 of the United States
Code). If there is any inconsistency between this Section 5.2 and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section 5.2
will control the rights and obligations of the Parties. Arbitration must be
initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by а Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. The Respondent shall respond to Claimant within 30 days after receipt
of Claimant’s notice, identifying the arbitrator Respondent has appointed. If
the Respondent fails for any reason to name an arbitrator within the 30-day
period, Claimant shall petition the American Arbitration Association for
appointment of an arbitrator for Respondent’s account. The two arbitrators so
chosen shall select а third arbitrator within 30 days after the second
arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by or for it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (a) be
neutral parties who have never been officers, directors or employees of the
Partnership, the General Partner or any of their respective Affiliates and (b)
have not less than seven years’ experience of in the energy industry. The
hearing will be conducted in Houston, Texas and commence within 30 days after
the selection of the third arbitrator. The Partnership, the General Partner and
the arbitrators shall proceed diligently and in good faith in order that the
award may be made as promptly as possible. Except as provided in the Federal
Arbitration Act, the decision of the arbitrators will be binding on and
non-appealable by the Parties. The arbitrators shall have no right to grant or
award any consequential, punitive, special, or exemplary damages (“Special
Damages”) in favor of the Partnership, on the one hand (except to the extent
such Special Damages (i) are awarded to a third-party or (ii) are the result of
the gross negligence or willful misconduct of the General Partner), or the
General Partner, on the other hand (except to the extent such Special Damages
(x) are awarded to a third-party, or (y) are the result of the fraud, gross
negligence or willful misconduct of the Partnership).
Article VI.
TAX MATTERS
Section 6.1Tax Covenants. All sales, use, controlling interest, transfer,
filing, recordation, registration and similar taxes, if any, arising from or
associated with the transactions contemplated by this Agreement other than taxes
based on income or net worth (“Transaction Taxes”), shall be borne 50% by the
General Partner and 50% by the Partnership. To the extent under applicable Law
the Partnership is responsible for filing tax returns in respect of Transaction
Taxes, the General Partner shall prepare and file all such tax returns. The
parties


- 7 -

--------------------------------------------------------------------------------



shall provide such certificates and other information as may be reasonably
required in connection with any such filings and otherwise cooperate.
Section 6.2Tax Treatment of the Transaction. The parties intend that the General
Partner’s Cancellation and Conversion in exchange for the Restructuring Common
Units and the Cash Consideration described in Section 2.1 and Section 2.2 will
be treated for U.S. federal income tax purposes as set forth in this Section 6.2
(the “Intended Tax Treatment”). Each party shall, and shall cause its controlled
affiliates to, file all tax returns and other reports consistent with the
Intended Tax Treatment, unless required by Law to do otherwise. The transactions
contemplated hereby shall be treated as either (a) to the extent of the
Restructuring Common Units, a readjustment of partnership items among an
existing partner or partners of a partnership not involving a sale or exchange,
and, to the extent of the Cash Consideration, a distribution under Section 731
of the Internal Revenue Code of 1986, as amended (the “Code”), or (b) to the
extent of the Restructuring Common Units, a transaction described in Section 721
of the Code in a manner consistent with Revenue Ruling 84-52, 1984-1 C.B. 157,
and, to the extent of the Cash Consideration, a distribution under Section 731
of the Code. As a result, (i) no taxable gain or loss will be recognized by the
Partnership, (ii) no taxable gain or loss will be recognized by the General
Partner except to the extent that the Cash Consideration, together with the
amount any decrease in the General Partner’s share of the Partnership’s
liabilities under Section 752 of the Code, is greater than the General Partner’s
adjusted basis in its interest in the Partnership, and (iii) in the case of the
existing public limited partners owning common units representing limited
partner interests in the Partnership, taxable gain will be recognized only to
the extent such public limited partner’s share of the Partnership's liabilities
under Section 752 of the Code is decreased by an amount that is greater than
such public limited partner’s adjusted tax basis in its common units.
Article VII.
Miscellaneous
Section 7.1Amendments and Modifications. This Agreement may be amended, modified
or supplemented only by written agreement of the parties hereto (provided,
however, that any approval on behalf of the Partnership may be given solely by
the Conflicts Committee).
Section 7.2Waiver of Compliance. Except as otherwise provided in this Agreement,
any failure of any of the parties to comply with any obligation, covenant,
agreement or condition herein may be waived by the party entitled to the
benefits thereof only by a written instrument signed by the party granting such
waiver (provided, however, that any such waiver by the Partnership may be given
solely by the Conflicts Committee), but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
Section 7.3Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by email
transmission, or mailed by a nationally recognized overnight courier, postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice; provided, that notices of a change
of address shall be effective only upon receipt thereof):


- 8 -

--------------------------------------------------------------------------------




If to the General Partner:
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: Chief Executive Officer
Telecopy No: (615) 435-1271
Email: legalnotices@delekus.com
with a copy to:
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271
Email: legalnotices@delekus.com
Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Attention: A.J. Ericksen
Laura Katherine Mann
E-Mail: aj.ericksen@bakerbotts.com
laurakatherine.mann@bakerbotts.com
If to the Partnership:


c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: Chief Executive Officer
Telecopy No: (615) 435-1271
Email: legalnotices@delekus.comwith a copy to:
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271
Email: legalnotices@delekus.com
Gibson, Dunn & Crutcher LLP
811 Main Street
Houston, Texas 77002
Attention: Gerald Spedale
E-Mail: GSpedale@gibsondunn.com

Section 7.4Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. No party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other parties. Any attempted assignment or transfer in
violation of this Agreement shall be null, void and ineffective.


- 9 -

--------------------------------------------------------------------------------



Section 7.5Specific Performance. The parties acknowledge and agree that a breach
of this Agreement would cause irreparable damage to the Partnership and the
General Partner, and the Partnership and the General Partner will not have an
adequate remedy at law. Therefore, the obligations of the parties under this
Agreement shall be enforceable by a decree of specific performance issued by any
court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith. Such remedies shall, however,
be cumulative and not exclusive and shall be in addition to any other remedies
which any party may have under this Agreement or otherwise.
Section 7.6Entire Agreement. This Agreement (including the Exhibits hereto)
constitutes the entire understanding and agreement among the parties with
respect to the subject matter hereof and supersedes any and all prior or
contemporaneous discussions, agreements and understandings, whether written or
oral.
Section 7.7Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law in any
jurisdiction by any applicable federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction (each, a “Governmental Authority”), (a) such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Agreement in such jurisdiction or
affect the validity, legality or enforceability of any provision in any other
jurisdiction, (b) such provision shall be invalid, illegal or unenforceable only
to the extent strictly required by such Governmental Authority, (c) to the
extent any such provision is deemed to be invalid, illegal or unenforceable,
each party agrees that it shall use its reasonable best efforts to cause such
Governmental Authority to modify such provision so that such provision shall be
valid, legal and enforceable as originally intended to the greatest extent
possible and (d) to the extent that the Governmental Authority does not modify
such provision, each party agrees that they shall endeavor in good faith to
exercise or modify such provision so that such provision shall be valid, legal
and enforceable as originally intended to the greatest extent possible.
Section 7.8Facsimiles; Electronic Transmission; Counterparts. This Agreement may
be executed by facsimile or other electronic transmission (including scanned
documents delivered by email) by any party and such execution shall be deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required. This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.
[Signature Page Follows]




- 10 -


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.
DELEK LOGISTICS PARTNERS, LP
By: Delek Logistics GP, LLC,
its general partner
By /s/ Abigail Yates
Name: Abigail Yates
Title: Executive Vice President, General
Counsel And Corporate Secretary


By /s/ Odely Sakazi
Name: Odely Sakazi
Title: Senior Vice President


DELEK LOGISTICS GP, LLC
By /s/ Avigal Soreq
Name: Avigal Soreq
Title: Executive Vice President, Chief
Operating Officer
By /s/ Reuven Spiegel
Name: Reuven Spiegel
Title: Executive Vice President, Chief
Financial Officer




        Signature Page to Exchange Agreement


--------------------------------------------------------------------------------



EXHIBIT A
Second Amended and Restated Agreement of Limited Partnership of
Delek Logistics Partners, LP
[See Attached.]
























        
Exhibit A


--------------------------------------------------------------------------------

Execution Version
SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
DELEK LOGISTICS PARTNERS, LP
A Delaware Limited Partnership

Dated as of

August 13, 2020









--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
Article I DEFINITIONS
1
Section 1.1 Definitions.
1
Section 1.2 Construction.
16
Article II ORGANIZATION
17
Section 2.1 Formation.
17
Section 2.2 Name.
17
Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices.
17
Section 2.4 Purpose and Business.
17
Section 2.5 Powers.
18
Section 2.6 Term.
18
Section 2.7 Title to Partnership Assets.
18
Article III RIGHTS OF LIMITED PARTNERS
19
Section 3.1 Limitation of Liability.
19
Section 3.2 Management of Business.
19
Section 3.3 Rights of Limited Partners.
19
Article IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
20
Section 4.1 Certificates.
20
Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.
21
Section 4.3 Record Holders.
21
Section 4.4 Transfer Generally.
22
Section 4.5 Registration and Transfer of Limited Partner Interests.
22
Section 4.6 Transfer of the General Partner’s General Partner Interest
23
Section 4.7 Reserved.
24
Section 4.8 Restrictions on Transfers
24
Section 4.9 Eligibility Certifications; Ineligible Holders
25
Section 4.10 Redemption of Partnership Interests of Ineligible Holders
27
Article V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
28
Section 5.1 IDR Restructuring Transaction.
28
Section 5.2 Contributions by the General Partner and its Affiliates.
29
Section 5.3 Contributions by Limited Partners.
29
Section 5.4 Interest and Withdrawal.
29
Section 5.5 Capital Accounts.
29
Section 5.6 Issuances of Additional Partnership Interests.
32
Section 5.7 Reserved.
32
Section 5.8 Limited Preemptive Right.
32
Section 5.9 Splits and Combinations.
33
Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner Interests.
33

1

--------------------------------------------------------------------------------



Article VI ALLOCATIONS AND DISTRIBUTIONS
34
Section 6.1 Allocations for Capital Account Purposes.
34
Section 6.2 Allocations for Tax Purposes.
37
Section 6.3 Requirement and Characterization of Distributions; Distributions to
Record Holders.
39
Article VII MANAGEMENT AND OPERATION OF BUSINESS
39
Section 7.1 Management.
39
Section 7.2 Certificate of Limited Partnership.
42
Section 7.3 Restrictions on the General Partner’s Authority to Sell Assets of
the Partnership Group.
42
Section 7.4 Reimbursement of the General Partner.
42
Section 7.5 Outside Activities.
43
Section 7.6 Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
45
Section 7.7 Indemnification.
45
Section 7.8 Liability of Indemnitees.
47
Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
47
Section 7.10 Other Matters Concerning the General Partner.
50
Section 7.11 Purchase or Sale of Partnership Interests.
50
Section 7.12 Registration Rights of the General Partner and its Affiliates.
50
Section 7.13 Reliance by Third Parties.
55
Article VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS
55
Section 8.1 Records and Accounting.
55
Section 8.2 Fiscal Year.
56
Section 8.3 Reports.
56
Article IX TAX MATTERS
56
Section 9.1 Tax Returns and Information.
56
Section 9.2 Tax Elections.
57
Section 9.3 Tax Controversies.
57
Section 9.4 Withholding and Other Tax Payments by the Partnership.
58
Article X ADMISSION OF PARTNERS
58
Section 10.1 Admission of Limited Partners.
58
Section 10.2 Admission of Successor General Partner.
59
Section 10.3 Amendment of Agreement and Certificate of Limited Partnership.
59
Article XI WITHDRAWAL OR REMOVAL OF PARTNERS
60
Section 11.1 Withdrawal of the General Partner.
60
Section 11.2 Removal of the General Partner.
61
Section 11.3 Interest of Departing General Partner and Successor General
Partner.
62
Section 11.4 Withdrawal of Limited Partners.
63
Article XII DISSOLUTION AND LIQUIDATION
63

2

--------------------------------------------------------------------------------



Section 12.1 Dissolution.
63
Section 12.2 Continuation of the Business of the Partnership After Dissolution.
64
Section 12.3 Liquidator.
64
Section 12.4 Liquidation.
65
Section 12.5 Cancellation of Certificate of Limited Partnership.
66
Section 12.6 Return of Contributions.
66
Section 12.7 Waiver of Partition.
66
Section 12.8 Capital Account Restoration.
66
Article XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
66
Section 13.1 Amendments to be Adopted Solely by the General Partner.
66
Section 13.2 Amendment Procedures.
67
Section 13.3 Amendment Requirements.
68
Section 13.4 Special Meetings.
69
Section 13.5 Notice of a Meeting.
69
Section 13.6 Record Date.
69
Section 13.7 Postponement and Adjournment.
70
Section 13.8 Waiver of Notice; Approval of Meeting.
70
Section 13.9 Quorum and Voting.
70
Section 13.10 Conduct of a Meeting.
71
Section 13.11 Action Without a Meeting.
71
Section 13.12 Right to Vote and Related Matters.
72
Article XIV MERGER, CONSOLIDATION OR CONVERSION
72
Section 14.1 Authority.
72
Section 14.2 Procedure for Merger, Consolidation or Conversion.
72
Section 14.3 Approval by Limited Partners.
74
Section 14.4 Certificate of Merger or Certificate of Conversion.
75
Section 14.5 Effect of Merger, Consolidation or Conversion.
76
Article XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
77
Section 15.1 Right to Acquire Limited Partner Interests.
77
Article XVI GENERAL PROVISIONS
78
Section 16.1 Addresses and Notices; Written Communications.
78
Section 16.2 Further Action.
79
Section 16.3 Binding Effect.
79
Section 16.4 Integration.
79
Section 16.5 Creditors.
79
Section 16.6 Waiver.
79
Section 16.7 Third-Party Beneficiaries.
79
Section 16.8 Counterparts.
79
Section 16.9 Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by
Jury.
80
Section 16.10 Invalidity of Provisions.
80

3

--------------------------------------------------------------------------------



Section 16.11 Consent of Partners.
81
Section 16.12 Facsimile and Email Signatures.
81



4


--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF DELEK LOGISTICS PARTNERS, LP
THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF DELEK
LOGISTICS PARTNERS, LP, dated as of August 13, 2020, is entered into by and
between Delek Logistics GP, LLC, a Delaware limited liability company, as the
General Partner, together with any other Persons who become Partners in the
Partnership or parties hereto as provided herein.
WHEREAS, the General Partner and the other parties thereto entered into that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of November 7, 2012 (as amended to date, the “Prior
Agreement”);
WHEREAS, on August 13, 2020, the Partnership and the General Partner entered
into an Exchange Agreement (the “Exchange Agreement”), pursuant to which, among
other things, the parties thereto agreed to (i) the cancellation of all of the
Incentive Distribution Rights and (ii) the conversion of the General Partner
Interest (as defined in the Prior Agreement) into a non-economic general partner
interest in the Partnership having the rights and obligations specified for the
General Partner Interest in this Agreement in exchange for (i) the issuance by
the Partnership to the General Partner of 14,000,000 Common Units and (ii) an
aggregate cash payment by the Partnership to the General Partner of $45 million
(the “Cash Consideration”), in each case, in accordance with, and with the terms
specified in, the Exchange Agreement;
WHEREAS, pursuant to the Exchange Agreement, the Prior Agreement is required to
be amended to reflect and implement the cancellation of the Incentive
Distribution Rights and the conversion of the General Partner Interest (as
defined in the Prior Agreement) into a non-economic general partner interest in
the Partnership; and
WHEREAS, the General Partner desires to amend and restate the Prior Agreement in
its entirety to provide for (i) the cancellation of the Incentive Distribution
Rights, (ii) the creation of the non-economic General Partner Interest and (iii)
such other changes as the General Partner has determined are necessary and
appropriate and do not adversely affect the Limited Partners considered as a
whole or any particular class of Partnership Interests as compared to other
classes of Partnership Interests in any material respect.
NOW, THEREFORE, the General Partner does hereby amend and restate the Prior
Agreement, pursuant to its authority under Section 13.1 of the Prior Agreement,
to provide, in its entirety, as follows:
Article I.
DEFINITIONS
1

--------------------------------------------------------------------------------



Section 1.1 Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b)
decreased by (i) the amount of all losses and deductions that, as of the end of
such taxable period, are reasonably expected to be allocated to such Partner in
subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code and
Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to ‎Section 6.1(d)(i) or
‎6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is intended
to comply with the provisions of Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. The
“Adjusted Capital Account” of a Partner in respect of any Partnership Interest
shall be the amount that such Adjusted Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to ‎‎Section 5.5(d).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
‎Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).
“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution and in the case of
an Adjusted Property, the fair market value of such Adjusted Property on the
date of the revaluation event as described in ‎Section 5.5(d), in both cases as
determined by the General Partner. The General Partner shall use such method as
it determines to be appropriate to allocate the aggregate Agreed Value of
Contributed Properties contributed to the Partnership in a single or integrated
transaction among each separate property on a basis proportional to the fair
market value of each Contributed Property.
2

--------------------------------------------------------------------------------



“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of Delek Logistics Partners, LP, as it may be amended, supplemented
or restated from time to time.
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest, (b)
any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity, and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a) the sum of:
(i) all cash and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand at the end of such Quarter; and
(ii) if the General Partner so determines, all or any portion of additional cash
and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand on the date of determination of Available
Cash with respect to such Quarter resulting from Working Capital Borrowings made
subsequent to the end of such Quarter, less;
(b) the amount of any cash reserves established by the General Partner (or the
Partnership’s proportionate share of cash reserves in the case of Subsidiaries
that are not wholly owned) to:
(i) provide for the proper conduct of the business of the Partnership Group
(including cash reserves for future capital expenditures and for anticipated
future debt service requirements of the Partnership Group and for refunds of
collected rates reasonably likely to be refunded as a result of a settlement or
hearing relating to FERC rate proceedings) subsequent to such Quarter;
(ii) comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject; or
(iii) provide funds for distributions under ‎Section 6.3 in respect of any one
or more of the next four Quarters;
provided, however, that disbursements made by a Group Member or cash reserves
established, increased or reduced after the end of such Quarter but on or before
the date of determination of
3

--------------------------------------------------------------------------------



Available Cash with respect to such Quarter shall be deemed to have been made,
established, increased or reduced, for purposes of determining Available Cash,
within such Quarter if the General Partner so determines.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
“BBA” means the Bipartisan Budget Act of 2015.
“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers, if the General Partner is a corporation or
limited liability company, or the board of directors or board of managers of the
general partner of the General Partner, if the General Partner is a limited
partnership, as applicable.
“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
‎Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Tennessee shall not be regarded as a Business Day.
“Capital Account” means the capital account maintained for a Partner pursuant to
‎Section 5.5. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
“Capital Contribution” means (a) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner (including, in the case of an underwritten offering of Units, the amount
of any underwriting discounts or commissions) or (b) current distributions that
a Partner is entitled to receive but otherwise waives.
“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such property and (b) with respect to any other
Partnership property, the adjusted basis of such property for federal income tax
purposes, all as of the time of determination; provided that the Carrying Value
of any property shall be adjusted from time to time in accordance with ‎Section
5.5(d)(i) and to reflect changes, additions or other adjustments to the Carrying
Value for
4

--------------------------------------------------------------------------------



dispositions and acquisitions of Partnership properties, as deemed appropriate
by the General Partner.
“Cash Consideration” has the meaning set forth in the recitals to this
Agreement.
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable to the Partnership or
any Limited Partner for actual fraud or willful misconduct in its capacity as a
general partner of the Partnership.
“Certificate” means a certificate in such form (including global form if
permitted by applicable rules and regulations) as may be adopted by the General
Partner, issued by the Partnership evidencing ownership of one or more classes
of Partnership Interests. The initial form of certificate approved by the
General Partner for Common Units is attached as Exhibit A to this Agreement.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in ‎Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“Citizenship Eligibility Trigger” has the meaning given such term in ‎Section
4.9(a)(ii).
“claim” (as used in ‎Section 7.12(g)) has the meaning given such term in
‎Section 7.12(g)(i).
“Closing Date” means the first date on which Common Units are sold by the
Partnership to the IPO Underwriters pursuant to the provisions of the
Underwriting Agreement.
“Closing Price” for any day, means in respect of any class of Limited Partner
Interests the last sale price on such day, regular way, or in case no such sale
takes place on such day, the average of the last closing bid and ask prices on
such day, regular way, in either case as reported on the principal National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading or, if such Limited Partner Interests are not listed or
admitted to trading on any National Securities Exchange, the average of the high
bid and low ask prices on such day in the over-the-counter market, as reported
by such other system then in use, or, if on any such day such Limited Partner
Interests are not quoted by any such organization, the average of the closing
bid and ask prices on such day as furnished by a professional market maker
making a market in such Limited Partner Interests selected by the General
Partner, or if on any such day no market maker is making a market in such
Limited Partner Interests, the fair value of such Limited Partner Interests on
such day as determined by the General Partner.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
“Combined Interest” has the meaning given such term in ‎Section 11.3(a).
5

--------------------------------------------------------------------------------



“Commission” means the United States Securities and Exchange Commission.
“Common Unit” means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement.
“Conflicts Committee” means a committee of the Board of Directors of the General
Partner composed of two or more directors, each of whom (a) is not an officer or
employee of the General Partner, (b) is not an officer, director or employee of
any Affiliate of the General Partner (other than Group Members), (c) is not a
holder of any ownership interest in the General Partner or its Affiliates or the
Partnership Group other than (i) Common Units and (ii) awards that are granted
to such director in his capacity as a director under any long-term incentive
plan, equity compensation plan or similar plan implemented by the General
Partner or the Partnership and (d) is determined by the Board of Directors of
the General Partner to be independent under the independence standards for
directors who serve on an audit committee of a board of directors established by
the Exchange Act and the rules and regulations of the Commission thereunder and
by the National Securities Exchange on which the Common Units are listed or
admitted to trading (or if no such National Securities Exchange, the New York
Stock Exchange).
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to ‎Section 5.5(d), such property or other asset shall no longer
constitute a Contributed Property, but shall be deemed an Adjusted Property.
“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of November 7, 2012, among the Partnership, the
General Partner, the Operating Company, Paline, SALA, Magnolia, El Dorado, Delek
Crude Logistics, Delek Marketing, Delek US, Delek Refining, Lion Oil and Delek
M&S, together with the additional conveyance documents and instruments
contemplated or referenced thereunder, as such may be amended, supplemented or
restated from time to time.
“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of ‎Section 6.1(d)(xi).
“Current Market Price” as of any date of any class of Limited Partner Interests,
means the average of the daily Closing Prices per Limited Partner Interest of
such class for the 20 consecutive Trading Days immediately prior to such date.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Delek Big Sandy” means Delek Marketing-Big Sandy, LLC, a Texas limited
liability company.
6

--------------------------------------------------------------------------------



“Delek Crude Logistics” means Delek Crude Logistics, LLC, a Texas limited
liability company.
“Delek Marketing” means Delek Marketing & Supply, LP, а Delaware limited
partnership.
“Delek M&S” means Delek Marketing & Supply, LLC, a Delaware limited liability
company.
“Delek Refining” means Delek Refining, Ltd., a Texas limited partnership.
“Delek US” means Delek US Energy, Inc. (formerly known as Delek US Holdings,
Inc.), a Delaware corporation.
“Departing General Partner” means a former general partner from and after the
effective date of any withdrawal or removal of such former general partner
pursuant to ‎Section 11.1 or ‎Section 11.2.
“Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities relating to, convertible into or exchangeable for Partnership
Interests.
“Designated Percentage” means, with respect to the Common Units, 85% and, with
respect to Limited Partner Interests of any class other than Common Units, 80%;
provided, however, that, if at any time following the Exchange Agreement Closing
Date, the General Partner and its Affiliates hold less than 77% of the Common
Units then Outstanding, then, thereafter, the “Designated Percentage” with
respect to the Common Units shall be 80%. For the avoidance of doubt, the
“Designated Percentage” shall be adjusted downward, if applicable, in connection
with any decrease in the percentage of Common Units held by the General Partner
and its Affiliates but shall not be adjusted upward in connection with any
increase in the percentage of Common Units held by the General Partner and its
Affiliates from time to time.
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).
“El Dorado” means El Dorado Pipeline Company, LLC, a Delaware limited liability
company.
“Eligibility Certificate” has the meaning given such term in ‎Section 4.9(b).
“Eligible Holder” means a Limited Partner whose (a) federal income tax status is
not reasonably likely to have the material adverse effect described in Section
4.9(a)(i) or (b) nationality, citizenship or other related status would not
create a substantial risk of cancellation or forfeiture as described in Section
4.9(a)(ii), in each case as determined by the General Partner with the advice of
counsel.
“Event of Withdrawal” has the meaning given such term in ‎Section 11.1(a).
7

--------------------------------------------------------------------------------



“Excess Distribution” has the meaning given such term in Section 6.1(d)(iii)(A).
“Excess Distribution Unit” has the meaning given such term in Section
6.1(d)(iii)(A).
“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Exchange Agreement” has the meaning set forth in the recitals to this
Agreement.
“Exchange Agreement Closing Date” means August 13, 2020.
“FERC” means the Federal Energy Regulatory Commission, or any successor to the
powers thereof.
“General Partner” means Delek Logistics GP, LLC, a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in their capacity as general
partner of the Partnership (except as the context otherwise requires).
“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it), and includes any and all
benefits to which the General Partner is entitled as provided in this Agreement,
together with all obligations of the General Partner to comply with the terms
and provisions of this Agreement. The General Partner Interest does not include
any rights to profits or losses or any rights to receive distributions from
operations or upon the liquidation or winding-up of the Partnership.
“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.
“Group” means two or more Persons that with or through any of their respective
Affiliates or Associates have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons), exercising investment
power over or disposing of any Partnership Interests with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Partnership Interests.
“Group Member” means a member of the Partnership Group.
“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other
8

--------------------------------------------------------------------------------



Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
“Holder” means any of the following:
(a) the General Partner who is the Record Holder of Registrable Securities;
(b) any Affiliate of the General Partner who is the Record Holder of Registrable
Securities (other than natural persons who are Affiliates of the General Partner
by virtue of being officers, directors or employees of the General Partner or
any of its Affiliates);
(c) any Person who has been the General Partner within the prior two years and
who is the Record Holder of Registrable Securities;
(d) any Person who has been an Affiliate of the General Partner within the prior
two years and who is the Record Holder of Registrable Securities (other than
natural persons who were Affiliates of the General Partner by virtue of being
officers, directors or employees of the General Partner or any of its
Affiliates); and
(e) a transferee and current Record Holder of Registrable Securities to whom the
transferor of such Registrable Securities, who was a Holder at the time of such
transfer, assigns its rights and obligations under this Agreement; provided such
transferee agrees in writing to comply with all applicable requirements and
obligations in connection with the registration and disposition of such
Registrable Securities pursuant to ‎Section 7.12.
“Imputed Underpayment” means an imputed underpayment under Section 6225 of the
Code, as amended by the BBA.
“Incentive Distribution Right” means a Limited Partner Interest having the
rights and obligations specified with respect to Incentive Distribution Rights
in the Prior Agreement.
“Indemnified Persons” has the meaning given such term in ‎Section 7.12(g).
“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of (i) any
Group Member, the General Partner or any Departing General Partner or (ii) any
Affiliate of any Group Member, the General Partner or any Departing General
Partner, (e) any Person who is or was serving at the request of the General
Partner or any Departing General Partner or any Affiliate of the General Partner
or any Departing General Partner as a manager, managing member, general partner,
director, officer, fiduciary or trustee of another Person owing a fiduciary duty
to any Group Member; provided that a Person shall not be an Indemnitee by reason
of providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, and (f) any Person the General Partner designates as an “Indemnitee”
for purposes of this Agreement because such Person’s status, service or
relationship exposes such Person to
9

--------------------------------------------------------------------------------



potential claims, demands, suits or proceedings relating to the Partnership
Group’s business and affairs.
“Ineligible Holder” has the meaning given such term in ‎Section 4.9(c).
“Initial Public Offering” means the initial offering and sale of Common Units to
the public, as described in the IPO Registration Statement.
“IPO Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-182631) as it has been amended or supplemented, filed by the Partnership
with the Commission under the Securities Act to register the offering and sale
of the Common Units in the Initial Public Offering.
“IPO Underwriter” means each Person named as an underwriter in Schedule A to the
Underwriting Agreement who purchased Common Units pursuant thereto.
“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.
“Limited Partner” means, unless the context otherwise requires, the
Organizational Limited Partner prior to its withdrawal from the Partnership,
each person that is a limited partner of the Partnership upon the effectiveness
of this Agreement, each additional Person that becomes a Limited Partner
pursuant to the terms of this Agreement and any Departing General Partner upon
the change of its status from General Partner to Limited Partner pursuant to
‎Section 11.3, in each case, in such Person’s capacity as a limited partner of
the Partnership.
“Limited Partner Interest” means an interest of a Limited Partner in the
Partnership, which may be evidenced by Common Units or other Partnership
Interests (other than a General Partner Interest) or a combination thereof (but
excluding Derivative Partnership Interests), and includes any and all benefits
to which such Limited Partner is entitled as provided in this Agreement,
together with all obligations of such Limited Partner pursuant to the terms and
provisions of this Agreement.
“Lion Oil” means Lion Oil Company, an Arkansas corporation.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of ‎Section 12.2, the date on which the applicable time
period during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made and (b) in the case of any other event giving rise to the dissolution
of the Partnership, the date on which such event occurs.
“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in ‎Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
10

--------------------------------------------------------------------------------



“Magnolia” means Magnolia Pipeline Company, LLC, a Delaware limited liability
company.
“Merger Agreement” has the meaning given such term in ‎Section 14.1.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).
“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property or other consideration reduced by any Liabilities
either assumed by the Partnership upon such contribution or to which such
property or other consideration is subject when contributed and (b) in the case
of any property distributed to a Partner by the Partnership, the Partnership’s
Carrying Value of such property (as adjusted pursuant to ‎Section 5.5(d)(ii)) at
the time such property is distributed, reduced by any Liabilities either assumed
by such Partner upon such distribution or to which such property is subject at
the time of distribution, in either case as determined and required by the
Treasury Regulations promulgated under Section 704(b) of the Code.
“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
‎Section 5.5(b) but shall not include any items specially allocated under
‎Section 6.1(d).
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
‎Section 5.5(b) but shall not include any items specially allocated under
‎Section 6.1(d).
“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to ‎Section 6.2(b) if such properties were disposed of in
a taxable transaction in full satisfaction of such liabilities and for no other
consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).
“Notice” means a written request from a Holder pursuant to ‎Section 7.12 which
shall (i) specify the Registrable Securities intended to be registered, offered
and sold by such Holder,
11

--------------------------------------------------------------------------------



(ii) describe the nature or method of the proposed offer and sale of Registrable
Securities, and (iii) contain the undertaking of such Holder to provide all such
information and materials and take all action as may be required or appropriate
in order to permit the Partnership to comply with all applicable requirements
and obligations in connection with the registration and disposition of such
Registrable Securities pursuant to ‎Section 7.12.
“Notice of Election to Purchase” has the meaning given such term in ‎Section
15.1(b).
“Omnibus Agreement” means that certain Omnibus Agreement, dated as of
November 7, 2012, among Delek US, Delek Refining, Lion Oil, Paline, SALA,
Magnolia, El Dorado, Delek Crude Logistics, Delek Big Sandy, the Operating
Company, the General Partner and the Partnership, as such agreement may be
amended, supplemented or restated from time to time.
“Operating Company” means Delek Logistics Operating Company, LLC, a Delaware
limited liability company, and any successors thereto.
“Operation and Management Services Agreement” means that certain Operation and
Management Services Agreement, dated as of November 7, 2012, between Delek
Logistics Services Company, a Delaware corporation, the General Partner and the
Partnership as such agreement may be amended, supplemented or restated from time
to time.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to, or the general counsel or other inside counsel of, the Partnership
or the General Partner or any of its Affiliates) acceptable to the General
Partner or to such other person selecting such counsel or obtaining such
opinion.
“Organizational Limited Partner” means Delek US in its capacity as the
organizational limited partner of the Partnership pursuant to this Agreement.
“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding in the
Register as of the date of determination; provided, however, that if at any time
any Person or Group (other than the General Partner or its Affiliates)
beneficially owns 20% or more of the Outstanding Partnership Interests of any
class then Outstanding, none of the Partnership Interests owned by such Person
or Group shall be entitled to be voted on any matter or be considered to be
Outstanding when sending notices of a meeting of Limited Partners to vote on any
matter (unless otherwise required by law), calculating required votes,
determining the presence of a quorum or for other similar purposes under this
Agreement, except that Partnership Interests so owned shall be considered to be
Outstanding for purposes of ‎Section 11.1(b)(iv) (such Partnership Interests
shall not, however, be treated as a separate class of Partnership Interests for
purposes of this Agreement or the Delaware Act); provided, further, that the
foregoing limitation shall not apply to (i) any Person or Group who acquired 20%
or more of the Outstanding Partnership Interests of any class directly from the
General Partner or its Affiliates (other than the Partnership), (ii) any Person
or Group who acquired 20% or more of the Outstanding Partnership Interests of
any class then Outstanding directly or indirectly from a Person or Group
described in clause (i) provided that, upon or prior to such acquisition, the
General Partner shall have notified such Person or Group in
12

--------------------------------------------------------------------------------



writing that such limitation shall not apply, or (iii) any Person or Group who
acquired 20% or more of any Partnership Interests issued by the Partnership with
the prior approval of the Board of Directors of the General Partner.
“Paline” means Paline Pipeline Company, LLC, a Texas limited liability company.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Partner Nonrecourse Debt.
“Partners” means the General Partner and the Limited Partners.
“Partnership” means Delek Logistics Partners, LP, a Delaware limited
partnership.
“Partnership Group” means, collectively, the Partnership and its Subsidiaries.
“Partnership Interest” means any class or series of equity interest (or, in the
case of the General Partner Interest, a management interest) in the Partnership,
which shall include any Limited Partner Interests and the General Partner
Interest but shall exclude any Derivative Partnership Interests.
“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
“Partnership Representative” has the meaning set forth in Section 6223 of the
Code, as amended by the BBA.
“Percentage Interest” means as of any date of determination (a) as to any
Unitholder with respect to Units, as the case may be, the product obtained by
multiplying (i) 100% less the percentage applicable to clause (b) below by (ii)
the quotient obtained by dividing (A) the number of Units held by such
Unitholder, as the case may be, by (B) the total number of Outstanding Units,
and (b) as to the holders of other Partnership Interests issued by the
Partnership in accordance with ‎Section 5.6, the percentage established as a
part of such issuance. The Percentage Interest with respect to the General
Partner Interest shall at all times be zero.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
13

--------------------------------------------------------------------------------



“Plan of Conversion” has the meaning given such term in ‎Section 14.1.
“Prior Agreement” has the meaning set forth in the recitals to this Agreement.
“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests, and (c) when used with respect to Holders who
have requested to include Registrable Securities in a Registration Statement
pursuant to ‎Section 7.12(a) or ‎Section 7.12(b), apportioned among all such
Holders in accordance with the relative number of Registrable Securities held by
each such holder and included in the Notice relating to such request.
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to ‎Article XV.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership which
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.
“Rate Eligibility Trigger” has the meaning given such term in ‎Section
4.9(a)(i).
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners (including voting) or (b) the identity
of Record Holders entitled to receive any report or distribution or to
participate in any offer.
“Record Holder” means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent and the Register as of the Partnership’s close of business on a particular
Business Day or (b) with respect to other classes of Partnership Interests, the
Person in whose name any such other Partnership Interest is registered in the
Register as of the Partnership’s close of business on a particular Business Day.
“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to ‎Section 4.10.
“Register” has the meaning given such term in ‎Section 4.5(a) of this Agreement.
14

--------------------------------------------------------------------------------



“Registrable Security” means any Partnership Interest other than the General
Partner Interest; provided any Registrable Security shall cease to be a
Registrable Security (a) at the time a Registration Statement covering such
Registrable Security is declared effective by the Commission or otherwise
becomes effective under the Securities Act, and such Registrable Security has
been sold or disposed of pursuant to such Registration Statement; (b) at the
time such Registrable Security has been disposed of pursuant to Rule 144 (or any
successor or similar rule or regulation under the Securities Act); (c) when such
Registrable Security is held by a Group Member; and (d) at the time such
Registrable Security has been sold in a private transaction in which the
transferor’s rights under ‎Section 7.12 of this Agreement have not been assigned
to the transferee of such securities.
“Registration Statement” has the meaning given such term in ‎Section 7.12(a) of
this Agreement.
“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to ‎Section 6.1(d)(i), ‎Section 6.1(d)(ii), ‎Section
6.1(d)(iv), ‎Section 6.1(d)(v), ‎Section 6.1(d)(vi), ‎Section 6.1(d)(vii) or
‎Section 6.1(d)(ix).
“SALA” means SALA Gathering Systems, LLC, a Texas limited liability company.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to the procedures in ‎Section 7.12 of this Agreement.
“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof; or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
“Surviving Business Entity” has the meaning given such term in ‎Section 14.2(b).
15

--------------------------------------------------------------------------------



“Tax Matters Partner” has the meaning set forth in Section 6231(a)(7) of the
Code, prior to amendment by the BBA.
“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
for trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted for trading on any National Securities
Exchange, a day on which banking institutions in New York City are not legally
required to be closed.
“Transaction Documents” has the meaning given such term in ‎Section 7.1(b).
“transfer” has the meaning given such term in ‎Section 4.4(a).
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed (if
any); provided that, if no such Person is appointed as registrar and transfer
agent for any class of Partnership Interests, the General Partner shall act as
registrar and transfer agent for such class of Partnership Interests.
“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.
“Underwriting Agreement” means that certain Underwriting Agreement dated as of
November 1, 2012 among the IPO Underwriters, Delek US, Lion Oil, Delek M&S, the
Partnership and the General Partner providing for the purchase of Common Units
by the IPO Underwriters.
“Underwritten Offering” means (a) an offering pursuant to a Registration
Statement in which Partnership Interests are sold to an underwriter on a firm
commitment basis for reoffering to the public (other than the Initial Public
Offering), (b) an offering of Partnership Interests pursuant to a Registration
Statement that is a “bought deal” with one or more investment banks, and (c) an
“at-the-market” offering pursuant to a Registration Statement in which
Partnership Interests are sold to the public through one or more investment
banks or managers on a best efforts basis.
“Unit” means a Partnership Interest that is designated by the General Partner as
a “Unit” and shall include Common Units but shall not include the General
Partner Interest.
“Unit Majority” means a majority of the Outstanding Common Units.
“Unitholders” means the Record Holders of Units.
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date
16

--------------------------------------------------------------------------------



(as determined under ‎Section 5.5(d)) over (b) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
‎Section 5.5(d) as of such date).
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
‎Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under ‎‎Section 5.5(d)).
“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an “Unrestricted
Person” for purposes of this Agreement from time to time.
“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
“Withdrawal Opinion of Counsel” has the meaning given such term in ‎Section
11.1(b).
“Working Capital Borrowings” means borrowings incurred pursuant to a credit
facility, commercial paper facility or similar financing arrangement that are
used solely for working capital purposes or to pay distributions to the
Partners; provided that when such borrowings are incurred it is the intent of
the borrower to repay such borrowings within 12 months from the date of such
borrowings other than from additional Working Capital Borrowings.
Section i.Construction.  Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation”; and (d) the terms “hereof,” “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement. The General Partner has the power to construe
and interpret this Agreement and to act upon any such construction or
interpretation. Any construction or interpretation of this Agreement by the
General Partner and any action taken pursuant thereto and any determination made
by the General Partner in good faith shall, in each case, be conclusive and
binding on all Record Holders and all other Persons for all purposes.
Article II.
ORGANIZATION


Section 2.1 Formation. The Partnership was previously formed as a limited
partnership pursuant to the provisions of the Delaware Act. The General Partner
hereby amends
17

--------------------------------------------------------------------------------



and restates the Prior Agreement in its entirety. This amendment and restatement
shall become effective on the date of this Agreement. Except as expressly
provided to the contrary in this Agreement, the rights, duties, liabilities and
obligations of the Partners and the administration, dissolution and termination
of the Partnership shall be governed by the Delaware Act. All Partnership
Interests shall constitute personal property of the record owner thereof for all
purposes.
Section 2.2 Name. The name of the Partnership shall be “Delek Logistics
Partners, LP”. Subject to applicable law, the Partnership’s business may be
conducted under any other name or names as determined by the General Partner,
including the name of the General Partner. The words “Limited Partnership,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purpose of complying with the laws of
any jurisdiction that so requires. The General Partner may change the name of
the Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.
Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 874 Walker Road,
Suite C, Dover, County of Kent, Delaware 19904, and the registered agent for
service of process on the Partnership in the State of Delaware at such
registered office shall be United Corporate Services, Inc. The principal office
of the Partnership shall be located at 7102 Commerce Way, Brentwood, Tennessee
37027, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner determines to be necessary or appropriate. The address of
the General Partner shall be 7102 Commerce Way, Brentwood, Tennessee 37027, or
such other place as the General Partner may from time to time designate by
notice to the Limited Partners.
Section 2.4 Purpose and Business. The purpose and nature of the business to be
conducted by the Partnership shall be to (a) engage directly in, or enter into
or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Partnership pursuant to the agreements relating to such business
activity, and (b) do anything necessary or appropriate to the foregoing,
including the making of capital contributions or loans to a Group Member;
provided, however, that the General Partner shall not cause the Partnership to
engage, directly or indirectly, in any business activity that the General
Partner determines would be reasonably likely to cause the Partnership to be
treated as an association taxable as a corporation or otherwise taxable as an
entity for federal income tax purposes. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve the
conduct by the Partnership of any business and may decline to do so free of any
duty or obligation whatsoever to the Partnership or any Limited Partner and, in
declining to so propose or approve, shall not be required to act in good faith
or pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity and the General Partner in
determining
18

--------------------------------------------------------------------------------



whether to propose or approve the conduct by the Partnership of any business
shall be permitted to do so in its sole and absolute discretion.
Section 2.5`Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in ‎Section 2.4 and for the protection and benefit of the Partnership.
Section 2.6 Term. The term of the Partnership commenced upon the filing of the
Certificate of Limited Partnership in accordance with the Delaware Act and shall
continue in existence until the dissolution of the Partnership in accordance
with the provisions of ‎Article XII. The existence of the Partnership as a
separate legal entity shall continue until the cancellation of the Certificate
of Limited Partnership as provided in the Delaware Act.
Section 2.7 Title to Partnership Assets. Title to the assets of the Partnership,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively, shall have any ownership interest in such assets of the
Partnership or any portion thereof. Title to any or all assets of the
Partnership may be held in the name of the Partnership, the General Partner, one
or more of its Affiliates or one or more nominees of the General Partner or its
Affiliates, as the General Partner may determine. The General Partner hereby
declares and warrants that any assets of the Partnership for which record title
is held in the name of the General Partner or one or more of its Affiliates or
one or more nominees of the General Partner or its Affiliates shall be held by
the General Partner or such Affiliate or nominee for the use and benefit of the
Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use reasonable efforts to cause record
title to such assets (other than those assets in respect of which the General
Partner determines that the expense and difficulty of conveyancing makes
transfer of record title to the Partnership impracticable) to be vested in the
Partnership or one or more of the Partnership’s designated Affiliates as soon as
reasonably practicable; provided, further, that, prior to the withdrawal or
removal of the General Partner or as soon thereafter as practicable, the General
Partner shall use reasonable efforts to effect the transfer of record title to
the Partnership and, prior to any such transfer, will provide for the use of
such assets in a manner satisfactory to any successor General Partner. All
assets of the Partnership shall be recorded as the property of the Partnership
in its books and records, irrespective of the name in which record title to such
assets of the Partnership is held.
Article III.
RIGHTS OF LIMITED PARTNERS


Section 3.1 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.
Section 3.2 Management of Business. No Limited Partner, in its capacity as such,
shall participate in the operation, management or control (within the meaning of
the Delaware Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. No action taken by any Affiliate of the General Partner or any
officer, director, employee, manager, member, general partner, agent or trustee
of the General
19

--------------------------------------------------------------------------------



Partner or any of its Affiliates, or any officer, director, employee, manager,
member, general partner, agent or trustee of a Group Member, in its capacity as
such, shall be deemed to be participating in the control of the business of the
Partnership by a limited partner of the Partnership (within the meaning of
Section 17-303(a) of the Delaware Act) nor shall any such action affect, impair
or eliminate the limitations on the liability of the Limited Partners under this
Agreement.
Section 3.3 Rights of Limited Partners.
(a) Each Limited Partner shall have the right, for a purpose reasonably related
to such Limited Partner’s interest as a Limited Partner in the Partnership, upon
reasonable written demand stating the purpose of such demand, and at such
Limited Partner’s own expense:
(i) to obtain from the General Partner either (A) the Partnership’s most recent
filings with the Commission on Form 10-K and any subsequent filings on Form 10-Q
and 8-K or (B) if the Partnership is no longer subject to the reporting
requirements of the Exchange Act, the information specified in, and meeting the
requirements of, Rule 144A(d)(4) under the Securities Act or any successor or
similar rule or regulation under the Securities Act (provided that the foregoing
materials shall be deemed to be available to a Limited Partner in satisfaction
of the requirements of this ‎Section 3.3(a)(i) if posted on or accessible
through the Partnership’s or the Commission’s website);
(ii) to obtain a current list of the name and last known business, residence or
mailing address of each Partner; and
(iii) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto.
(b) The rights to information granted the Limited Partners pursuant to ‎Section
3.3(a) replace in their entirety any rights to information provided for in
Section 17305(a) of the Delaware Act and each of the Partners and each other
Person or Group who acquires an interest in Partnership Interests hereby agrees
to the fullest extent permitted by law that they do not have any rights as
Partners to receive any information either pursuant to Sections 17-305(a) of the
Delaware Act or otherwise except for the information identified in ‎Section
3.3(a).
(c) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business or (C) that any Group
Member is required by law or regulation or by agreement with any third party to
keep confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
‎Section 3.3).
(d) Notwithstanding any other provision of this Agreement or Section 17-305 of
the Delaware Act, each of the Partners, each other Person or Group who acquires
an interest in a Partnership Interest and each other Person bound by this
Agreement hereby agrees to the fullest extent
20

--------------------------------------------------------------------------------



permitted by law that they do not have rights to receive information from the
Partnership or any Indemnitee for the purpose of determining whether to pursue
litigation or assist in pending litigation against the Partnership or any
Indemnitee relating to the affairs of the Partnership except pursuant to the
applicable rules of discovery relating to litigation commenced by such Person or
Group.
Article IV.
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP
INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS


Section 4.1 Certificates. Owners of Partnership Interests and, where
appropriate, Derivative Partnership Interests, shall be recorded in the Register
and ownership of such interests shall be evidenced by a physical certificate or
book entry notation in the Register. Notwithstanding anything to the contrary in
this Agreement, unless the General Partner shall determine otherwise in respect
of some or all of any or all classes of Partnership Interests and Derivative
Partnership Interests, Partnership Interests and Derivative Partnership
Interests shall not be evidenced by physical certificates. Certificates, if any,
shall be executed on behalf of the Partnership by the Chief Executive Officer,
President, Chief Financial Officer or any Vice President and the Secretary, any
Assistant Secretary, or other authorized officer of the General Partner, and
shall bear the legend set forth in ‎Section 4.8(e). The signatures of such
officers upon a certificate may be facsimiles. In case any officer who has
signed or whose signature has been placed upon such certificate shall have
ceased to be such officer before such certificate is issued, it may be issued by
the Partnership with the same effect as if he were such officer at the date of
its issuance. If a Transfer Agent has been appointed for a class of Partnership
Interests, no Certificate for such class of Partnership Interests shall be valid
for any purpose until it has been countersigned by the Transfer Agent; provided,
however, that, if the General Partner elects to cause the Partnership to issue
Partnership Interests of such class in global form, the Certificate shall be
valid upon receipt of a certificate from the Transfer Agent certifying that the
Partnership Interests have been duly registered in accordance with the
directions of the Partnership. With respect to any Partnership Interests that
are represented by physical certificates, the General Partner may determine that
such Partnership Interests will no longer be represented by physical
certificates and may, upon written notice to the holders of such Partnership
Interests and subject to applicable law, take whatever actions it deems
necessary or appropriate to cause such Partnership Interests to be registered in
book entry or global form and may cause such physical certificates to be
cancelled or deemed cancelled.
Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.
(a) If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests or Derivative Partnership Interests as the Certificate so surrendered.
(b) The appropriate officers of the General Partner on behalf of the Partnership
shall execute and deliver, and the Transfer Agent shall countersign, a new
Certificate in place of any Certificate previously issued, if the Record Holder
of the Certificate:
21

--------------------------------------------------------------------------------



(i) makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed or
stolen;
(ii) requests the issuance of a new Certificate before the General Partner has
notice that the Certificate has been acquired by a purchaser for value in good
faith and without notice of an adverse claim;
(iii) if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
(iv) satisfies any other reasonable requirements imposed by the General Partner
or the Transfer Agent.
If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, to the fullest extent
permitted by law, the Limited Partner shall be precluded from making any claim
against the Partnership, the General Partner or the Transfer Agent for such
transfer or for a new Certificate.
(c) As a condition to the issuance of any new Certificate under this ‎Section
4.2, the General Partner may require the payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses (including the fees and expenses of the Transfer Agent)
reasonably connected therewith.
Section 4.3 Record Holders. The names and addresses of Unitholders as they
appear in the Register shall be the official list of Record Holders of the
Partnership Interests for all purposes. The Partnership and the General Partner
shall be entitled to recognize the Record Holder as the Partner with respect to
any Partnership Interest and, accordingly, shall not be bound to recognize any
equitable or other claim to, or interest in, such Partnership Interest on the
part of any other Person or Group, regardless of whether the Partnership or the
General Partner shall have actual or other notice thereof, except as otherwise
provided by law or any applicable rule, regulation, guideline or requirement of
any National Securities Exchange on which such Partnership Interests are listed
or admitted to trading. Without limiting the foregoing, when a Person (such as a
broker, dealer, bank, trust company or clearing corporation or an agent of any
of the foregoing) is acting as nominee, agent or in some other representative
capacity for another Person or Group in acquiring and/or holding Partnership
Interests, as between the Partnership on the one hand, and such other Person on
the other, such representative Person shall be the Limited Partner with respect
to such Partnership Interest upon becoming the Record Holder in accordance
22

--------------------------------------------------------------------------------



with ‎Section 10.1(a) and have the rights and obligations of a Partner hereunder
as, and to the extent, provided herein, including ‎Section 10.1(c).
Section 4.4 Transfer Generally.
(a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns all or any part of its General Partner Interest to
another Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise
or (ii) by which the holder of a Limited Partner Interest assigns all or any
part of such Limited Partner Interest to another Person who is or becomes a
Limited Partner as a result thereof, and includes a sale, assignment, gift,
exchange or any other disposition by law or otherwise, excluding a pledge,
encumbrance, hypothecation or mortgage but including any transfer upon
foreclosure of any pledge, encumbrance, hypothecation or mortgage.
(b) No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this ‎Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this ‎Article IV shall be null and void, and the Partnership shall have no
obligation to effect or recognize any such transfer or purported transfer.
(c) Nothing contained in this Agreement shall be construed to prevent or limit a
disposition by any stockholder, member, partner or other owner of the General
Partner or any Limited Partner of any or all of such Person’s shares of stock,
membership interests, partnership interests or other ownership interests in the
General Partner or such Limited Partner and the term “transfer” shall not
include any such disposition.
Section 4.5 Registration and Transfer of Limited Partner Interests.
(a) The General Partner shall keep, or cause to be kept by the Transfer Agent on
behalf of the Partnership, one or more registers in which, subject to such
reasonable regulations as it may prescribe and subject to the provisions of
‎Section 4.5(b), the registration and transfer of Limited Partner Interests, and
any Derivative Partnership Interests as applicable, shall be recorded (the
“Register”).
(b) The General Partner shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are surrendered for registration of transfer. No
charge shall be imposed by the General Partner for such transfer; provided, that
as a condition to the issuance of any new Certificate under this ‎Section 4.5,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed with respect thereto and any
other expenses (including the fees and expenses of the Transfer Agent)
reasonably connected therewith. Upon surrender of a Certificate for registration
of transfer of any Limited Partner Interests evidenced by a Certificate, and
subject to the provisions of this ‎Section 4.5(b), the appropriate officers of
the General Partner on behalf of the Partnership shall execute and deliver, and
in the case of Certificates evidencing Limited Partner Interests for which a
Transfer Agent has been appointed, the Transfer Agent shall countersign and
deliver, in the
23

--------------------------------------------------------------------------------



name of the holder or the designated transferee or transferees, as required
pursuant to the holder’s instructions, one or more new Certificates evidencing
the same aggregate number and type of Limited Partner Interests as was evidenced
by the Certificate so surrendered. Upon the proper surrender of a Certificate,
such transfer shall be recorded in the Register.
(c) Upon the receipt by the General Partner of proper transfer instructions from
the Record Holder of uncertificated Partnership Interests, such transfer shall
be recorded in the Register.
(d) Except as provided in ‎Section 4.9, by acceptance of any Limited Partner
Interests pursuant to a transfer in accordance with this ‎Article IV, each
transferee of a Limited Partner Interest (including any nominee, or agent or
representative acquiring such Limited Partner Interests for the account of
another Person or Group) (i) shall be admitted to the Partnership as a Limited
Partner with respect to the Limited Partner Interests so transferred to such
Person when any such transfer or admission is reflected in the Register and such
Person becomes the Record Holder of the Limited Partner Interests so
transferred, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) shall be deemed to represent that
the transferee has the capacity, power and authority to enter into this
Agreement and (iv) shall be deemed to make any consents, acknowledgements or
waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement.
(e) Subject to (i) the foregoing provisions of this ‎Section 4.5, (ii) ‎Section
4.3, (iii) ‎Section 4.8, (iv) with respect to any class or series of Limited
Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law, including the Securities Act, Limited Partner Interests shall be
freely transferable.
(f) The General Partner and its Affiliates shall have the right at any time to
transfer their Common Units to one or more Persons.
Section 4.6 Transfer of the General Partner’s General Partner Interest.
(a) Subject to ‎Section 4.6(b), the General Partner may at its option transfer
all or any part of its General Partner Interest without Unitholder approval.
(b) Notwithstanding anything herein to the contrary, no transfer by the General
Partner of all or any part of its General Partner Interest to another Person
shall be permitted unless (i) the transferee agrees to assume the rights and
duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest of the General Partner as the general partner or managing member, if
any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this ‎Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms
24

--------------------------------------------------------------------------------



of ‎Section 10.2, be admitted to the Partnership as the General Partner
effective immediately prior to the transfer of the General Partner Interest, and
the business of the Partnership shall continue without dissolution.
(c) For purpose of clarification, the conversion of the General Partner Interest
(as defined in the Prior Agreement) into a non-economic general partner interest
in the Partnership as of the date hereof is not a transfer of the General
Partner Interest subject to this ‎Section 4.6.
Section 4.7 Reserved.
Section 4.8 Restrictions on Transfers.
(a) Except as provided in ‎Section 4.8(d), notwithstanding the other provisions
of this ‎Article IV, no transfer of any Partnership Interests shall be made if
such transfer would (i) violate the then applicable federal or state securities
laws or rules and regulations of the Commission, any state securities commission
or any other governmental authority with jurisdiction over such transfer, (ii)
terminate the existence or qualification of the Partnership under the laws of
the jurisdiction of its formation, or (iii) cause the Partnership to be treated
as an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not already so treated or taxed).
The Partnership may issue stop transfer instructions to any Transfer Agent in
order to implement any restriction on transfer contemplated by this Agreement.
(b) The General Partner may impose restrictions on the transfer of Partnership
Interests if it receives an Opinion of Counsel that such restrictions are
necessary to (i) avoid a significant risk of the Partnership’s becoming taxable
as a corporation or otherwise becoming taxable as an entity for federal income
tax purposes (to the extent not already so treated or taxed) or (ii) preserve
the uniformity of the Limited Partner Interests (or any class or classes
thereof). The General Partner may impose such restrictions by amending this
Agreement; provided, however, that any amendment that would result in the
delisting or suspension of trading of any class of Limited Partner Interests on
the principal National Securities Exchange on which such class of Limited
Partner Interests is then listed or admitted to trading must be approved, prior
to such amendment being effected, by the holders of at least a majority of the
Outstanding Limited Partner Interests of such class.
(c) Reserved.
(d) Nothing contained in this ‎Article IV, or elsewhere in this Agreement, shall
preclude the settlement of any transactions involving Partnership Interests
entered into through the facilities of any National Securities Exchange on which
such Partnership Interests are listed or admitted to trading.
(e) Each certificate or book entry evidencing Partnership Interests shall bear a
conspicuous legend in substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF DELEK LOGISTICS
PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS
DEFINED IN THE
25

--------------------------------------------------------------------------------



PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE
SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF DELEK LOGISTICS PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE DELEK LOGISTICS PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). THE
GENERAL PARTNER OF DELEK LOGISTICS PARTNERS, LP MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF
DELEK LOGISTICS PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THIS SECURITY MAY
BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN THE
PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE SECRETARY
OF THE GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE PARTNERSHIP. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.
Section 4.9 Eligibility Certifications; Ineligible Holders.
(a) If at any time the General Partner determines, with the advice of counsel,
that:
(i) the U.S. federal income tax status (or lack of proof of the U.S. federal
income tax status) of one or more Limited Partners has or is reasonably likely
to have a material adverse effect on the rates that can be charged to customers
by any Group Member on assets that are subject to regulation by the FERC or an
analogous regulatory body (a “Rate Eligibility Trigger”); or
(ii) any Group Member is subject to any federal, state or local law or
regulation that would create a substantial risk of cancellation or forfeiture of
any property in which the Group Member has an interest based on the nationality,
citizenship or other related status of one or more Limited Partners (a
“Citizenship Eligibility Trigger”);
then, (x) in the case of a Rate Eligibility Trigger, the General Partner may
obtain such proof of the U.S. federal income tax status of the Limited Partners
and, to the extent relevant, their beneficial owners, as the General Partner
determines to be necessary to establish those Limited
26

--------------------------------------------------------------------------------



Partners whose U.S. federal income tax status does not or would not have a
material adverse effect on the rates that can be charged to customers by any
Group Member or (y) in the case of a Citizenship Eligibility Trigger, the
General Partner may obtain such proof of the nationality, citizenship or other
related status of the Limited Partners (or, if any Limited Partner is a nominee
holding for the account of another Person, the nationality, citizenship or other
related status of such Person) as the General Partner determines to be necessary
to establish those Limited Partners whose nationality, citizenship or other
related status does not or would not subject any Group Member to a significant
risk of cancellation or forfeiture of any of its properties or interests
therein.
(b) Without limitation of the foregoing, the General Partner may require all
Limited Partners to certify as to their (and their beneficial owners’) status as
Eligible Holders upon demand and on a regular basis, as determined by the
General Partner, and may require transferees of Limited Partner Interests to so
certify prior to being admitted to the Partnership as a Limited Partner (any
such required certificate, an “Eligibility Certificate”).
(c) If any Limited Partner fails to furnish to the General Partner an
Eligibility Certificate or other requested information of its (and its
beneficial owners’) status as an Eligible Holder within 30 days (or such other
period as the General Partner may determine) of receipt of a request from the
General Partner to furnish an Eligibility Certificate or other requested
information, or if upon receipt of such Eligibility Certificate or other
requested information the General Partner determines that a Limited Partner or a
transferee of a Limited Partner is not an Eligible Holder (such a Partner, an
“Ineligible Holder”), the Limited Partner Interests owned by such Limited
Partner shall be subject to redemption in accordance with the provisions of
‎Section 4.10 or the General Partner may refuse to effect the transfer of the
Limited Partner Interests to such transferee. In addition, the General Partner
shall be substituted for any Limited Partner that is an Ineligible Holder as the
Limited Partner in respect of the Ineligible Holder’s Limited Partner Interests.
(d) The General Partner shall, in exercising voting rights in respect of Limited
Partner Interests held by it on behalf of Ineligible Holders, distribute the
votes in the same ratios as the votes of Limited Partners (including the General
Partner and its Affiliates) in respect of Limited Partner Interests other than
those of Ineligible Holders are cast, either for, against or abstaining as to
the matter.
(e) Upon dissolution of the Partnership, an Ineligible Holder shall have no
right to receive a distribution in kind pursuant to ‎Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible Holder
of its Limited Partner Interest (representing the right to receive its share of
such distribution in kind).
(f) At any time after an Ineligible Holder can and does certify that it no
longer is an Ineligible Holder, it may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Ineligible
Holder not redeemed pursuant to ‎Section 4.10, such Ineligible Holder be
admitted as a Limited Partner, and upon approval of the General Partner, such
Ineligible Holder shall be admitted as Limited Partner and shall no longer
constitute an Ineligible
27

--------------------------------------------------------------------------------



Holder, and the General Partner shall cease to be deemed to be the Limited
Partner in respect of such Limited Partner Interests.
Section 4.10 Redemption of Partnership Interests of Ineligible Holders.
(i) If at any time a Limited Partner or fails to furnish an Eligibility
Certificate or any information requested within 30 days (or such other period as
the General Partner may determine) of receipt of a request from the General
Partner to furnish an Eligibility Certificate, or if upon receipt of such
Eligibility Certificate or such other information the General Partner
determines, with the advice of counsel, that a Limited Partner is an Ineligible
Holder, the Partnership may, unless the Limited Partner establishes to the
satisfaction of the General Partner that such Limited Partner is not an
Ineligible Holder or has transferred his Limited Partner Interests to a Person
who is not an Ineligible Holder and who furnishes an Eligibility Certificate to
the General Partner prior to the date fixed for redemption as provided below,
redeem the Limited Partner Interest of such Limited Partner as follows:
(ii) The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner, at his
last address designated in the Register by registered or certified mail, postage
prepaid. The notice shall be deemed to have been given when so mailed. The
notice shall specify the Redeemable Interests, the date fixed for redemption,
the place of payment, that payment of the redemption price will be made upon
redemption of the Redeemable Interests (or, if later in the case of Redeemable
Interests evidenced by Certificates, upon surrender of the Certificates
evidencing the Redeemable Interests at the place specified in the notice) and
that on and after the date fixed for redemption no further allocations or
distributions to which the Limited Partner would otherwise be entitled in
respect of the Redeemable Interests will accrue or be made.
(iii) The aggregate redemption price for Redeemable Interests shall be an amount
equal to the Current Market Price (the date of determination of which shall be
the date fixed for redemption) of Limited Partner Interests of the class to be
so redeemed multiplied by the number of Limited Partner Interests of each such
class included among the Redeemable Interests. The redemption price shall be
paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
(iv) The Limited Partner or his duly authorized representative shall be entitled
to receive the payment for the Redeemable Interests at the place of payment
specified in the notice of redemption on the redemption date (or, if later in
the case of Redeemable Interests evidenced by Certificates, upon surrender by or
on behalf of the Limited Partner or transferee at the place specified in the
notice of redemption, of the Certificates evidencing the Redeemable Interests,
duly endorsed in blank or accompanied by an assignment duly executed in blank).
(v) After the redemption date, Redeemable Interests shall no longer constitute
issued and Outstanding Limited Partner Interests.
28

--------------------------------------------------------------------------------



(b) The provisions of this ‎Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee, agent or representative
of a Person determined to be an Ineligible Holder.
(c) Nothing in this ‎Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement and the
transferor provides notice of such transfer to the General Partner. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided that the transferee of such Limited Partner Interest
certifies to the satisfaction of the General Partner that such transferee is not
an Ineligible Holder. If the transferee fails to make such certification within
30 days after the request, and, in any event, before the redemption date, such
redemption shall be effected from the transferee on the original redemption
date.
Article V.
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS


Section 5.1 IDR Restructuring Transaction.
(a) Concurrently with the execution of this Agreement and pursuant to this
Agreement and the Exchange Agreement, the General Partner Interest (as defined
in the Prior Agreement) that existed immediately prior to the execution of this
Agreement is hereby converted into a non-economic General Partner Interest in
the Partnership and all of the outstanding General Partner Units (as defined in
the Prior Agreement) are hereby cancelled. As of the execution of this
Agreement, the General Partner hereby continues as general partner of the
Partnership and holds the General Partner Interest, and the Partnership is
hereby continued without dissolution.
(b) Concurrently with the execution of this Agreement and pursuant to this
Agreement and the Exchange Agreement, all outstanding Incentive Distribution
Rights are hereby redeemed by the Partnership and such Incentive Distribution
Rights are hereby cancelled.
(c) Concurrently with the execution of this Agreement, pursuant to the Exchange
Agreement and in consideration for the transactions set forth in ‎Section 5.1(a)
and ‎Section 5.1(b), the Partnership has issued 14,000,000 Common Units to the
General Partner, which issuance is hereby ratified and approved, and distributed
to the General Partner the Cash Consideration.
Section 5.2 Contributions by the General Partner and its Affiliates. Except as
set forth in ‎Article XII, the General Partner shall not be obligated to make
any additional Capital Contributions to the Partnership.
Section 5.3 Contributions by Limited Partners. No Limited Partner will be
required to make any additional Capital Contribution to the Partnership pursuant
to this Agreement.
Section 5.4 Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon
29

--------------------------------------------------------------------------------



termination of the Partnership may be considered as such by law and then only to
the extent provided for in this Agreement. Except to the extent expressly
provided in this Agreement, no Partner shall have priority over any other
Partner either as to the return of Capital Contributions or as to profits,
losses or distributions. Any such return shall be a compromise to which all
Partners agree within the meaning of Section 17-502(b) of the Delaware Act.
Section 5.5. Capital Accounts.
(a) The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee, agent or representative in any case in
which such nominee, agent or representative has furnished the identity of such
beneficial owner to the Partnership in accordance with Section 6031(c) of the
Code or any other method acceptable to the General Partner) owning a Partnership
Interest a separate Capital Account with respect to such Partnership Interest in
accordance with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such
Capital Account shall be increased by (i) the amount of all Capital
Contributions made to the Partnership with respect to such Partnership Interest
and (ii) all items of Partnership income and gain (including income and gain
exempt from tax) computed in accordance with ‎Section 5.5(b) and allocated with
respect to such Partnership Interest pursuant to ‎Section 6.1, and decreased by
(x) the amount of cash or Net Agreed Value of all actual and deemed
distributions of cash or property made with respect to such Partnership Interest
and (y) all items of Partnership deduction and loss computed in accordance with
‎Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to ‎Section 6.1.
(b) For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to ‎Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:
(i) Solely for purposes of this ‎Section 5.5, the Partnership shall be treated
as owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement or governing,
organizational or similar documents) of all property owned by (x) any other
Group Member that is classified as a partnership for federal income tax purposes
and (y) any other partnership, limited liability company, unincorporated
business or other entity classified as a partnership for federal income tax
purposes of which a Group Member is, directly or indirectly, a partner, member
or other equity holder.
(ii) All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to ‎Section 6.1.
(iii) Except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code that may be made by the Partnership. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b)
30

--------------------------------------------------------------------------------



or 743(b) of the Code is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment in the Capital Accounts shall be treated as an
item of gain or loss.
(iv) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.
(v) An item of income of the Partnership that is described in
Section 705(a)(1)(B) of the Code (with respect to items of income that are
exempt from tax) shall be treated as an item of income for the purpose of this
‎Section 5.5(b), and an item of expense of the Partnership that is described in
Section 705(a)(2)(B) of the Code (with respect to expenditures that are not
deductible and not chargeable to capital accounts), shall be treated as an item
of deduction for the purpose of this ‎Section 5.5(b).
(vi) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to ‎Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2) as if the
adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.
(vii) The Gross Liability Value of each Liability of the Partnership described
in Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at such times
as provided in this Agreement for an adjustment to Carrying Values. The amount
of any such adjustment shall be treated for purposes hereof as an item of loss
(if the adjustment increases the Carrying Value of such Liability of the
Partnership) or an item of gain (if the adjustment decreases the Carrying Value
of such Liability of the Partnership).
(c) A transferee of a Partnership Interest shall succeed to a Pro Rata portion
of the Capital Account of the transferor relating to the Partnership Interest so
transferred.
(d) (i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on
an issuance of additional Partnership Interests for cash or Contributed
Property, the issuance of Partnership Interests as consideration for the
provision of services, or the conversion of the General Partner’s Combined
Interest to Common Units pursuant to ‎Section 11.3(b), the Capital Account of
each Partner and the Carrying Value of each Partnership property immediately
prior to such issuance shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property,
and any such Unrealized Gain or Unrealized Loss shall be treated, for purposes
of maintaining Capital Accounts, as if it had been recognized on an actual sale
of each such property for an amount equal to its fair market value immediately
prior to such issuance and had been allocated among the Partners at such time
pursuant to ‎Section 6.1 in the same manner as any item of
31

--------------------------------------------------------------------------------



gain or loss actually recognized following an event giving rise to the
dissolution of the Partnership would have been allocated; provided, however,
that in the event of an issuance of Partnership Interests for a de minimis
amount of cash or Contributed Property, or in the event of an issuance of a de
minimis amount of Partnership Interests as consideration for the provision of
services, the General Partner may determine that such adjustments are
unnecessary for the proper administration of the Partnership. In determining
such Unrealized Gain or Unrealized Loss, the aggregate fair market value of all
Partnership property (including cash or cash equivalents) immediately prior to
the issuance of additional Partnership Interests shall be determined by the
General Partner using such method of valuation as it may adopt. In making its
determination of the fair market values of individual properties, the General
Partner may determine that it is appropriate to first determine an aggregate
value for the Partnership, derived from the current trading price of the Common
Units, and taking fully into account the fair market value of the Partnership
Interests of all Partners at such time, including with respect to any adjustment
pursuant to this ‎Section 5.5(d)(i) during the taxable period that includes the
closing of the transactions set forth in the Exchange Agreement, a value for the
Incentive Distribution Rights and the General Partner Interest (as defined in
the Prior Agreement) owned by the General Partner that is equal to the current
trading price of the Common Units plus cash received by the General Partner
pursuant to the terms of the Exchange Agreement, and then allocate such
aggregate value among the individual properties of the Partnership (in such
manner as it determines appropriate).
(ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, and any such Unrealized Gain or
Unrealized Loss shall be treated, for purposes of maintaining Capital Accounts,
as if it had been recognized on an actual sale of each such property immediately
prior to such distribution for an amount equal to its fair market value, and had
been allocated among the Partners, at such time, pursuant to ‎Section 6.1 in the
same manner as any item of gain or loss actually recognized following an event
giving rise to the dissolution of the Partnership would have been allocated. In
determining such Unrealized Gain or Unrealized Loss the aggregate fair market
value of all Partnership property (including cash or cash equivalents)
immediately prior to a distribution shall (A) in the case of an actual
distribution that is not made pursuant to ‎Section 12.4 or in the case of a
deemed distribution, be determined in the same manner as that provided in
‎Section 5.5(d)(i) or (B) in the case of a liquidating distribution pursuant to
‎Section 12.4, be determined by the Liquidator using such method of valuation as
it may adopt.
Section 5.6 Issuances of Additional Partnership Interests.
(a) The Partnership may issue additional Partnership Interests (other than
General Partner Interests) and Derivative Partnership Interests for any
Partnership purpose at any time and from time to time to such Persons for such
consideration and on such terms and conditions as the General Partner shall
determine, all without the approval of any Limited Partners.
(b) Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to ‎Section 5.6(a) may be issued in one or more classes, or
one or more series of any such
32

--------------------------------------------------------------------------------



classes, with such designations, preferences, rights, powers and duties (which
may be senior to existing classes and series of Partnership Interests), as shall
be fixed by the General Partner, including (i) the right to share in Partnership
profits and losses or items thereof; (ii) the right to share in Partnership
distributions; (iii) the rights upon dissolution and liquidation of the
Partnership; (iv) whether, and the terms and conditions upon which, the
Partnership may or shall be required to redeem the Partnership Interest; (v)
whether such Partnership Interest is issued with the privilege of conversion or
exchange and, if so, the terms and conditions of such conversion or exchange;
(vi) the terms and conditions upon which each Partnership Interest will be
issued, evidenced by Certificates and assigned or transferred; (vii) the method
for determining the Percentage Interest as to such Partnership Interest; and
(viii) the right, if any, of each such Partnership Interest to vote on
Partnership matters, including matters relating to the relative rights,
preferences and privileges of such Partnership Interest.
(c) The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Partnership Interests pursuant to this ‎Section 5.6,
including Common Units issued in connection with the Deferred Issuance and
Distribution, (ii) the conversion of the Combined Interest into Units pursuant
to the terms of this Agreement, (iii) reflecting admission of such additional
Limited Partners in the Register as the Record Holders of such Limited Partner
Interests and (iv) all additional issuances of Partnership Interests. The
General Partner shall determine the relative rights, powers and duties of the
holders of the Units or other Partnership Interests being so issued. The General
Partner shall do all things necessary to comply with the Delaware Act and is
authorized and directed to do all things that it determines to be necessary or
appropriate in connection with any future issuance of Partnership Interests or
in connection with the conversion of the Combined Interest into Units pursuant
to the terms of this Agreement, including compliance with any statute, rule,
regulation or guideline of any federal, state or other governmental agency or
any National Securities Exchange on which the Units or other Partnership
Interests are listed or admitted to trading.
(d) No fractional Units shall be issued by the Partnership.
Section 5.7 Reserved.
Section 5.8 Limited Preemptive Right. Except as provided in this ‎Section 5.8 or
as otherwise provided in a separate agreement by the Partnership, no Person
shall have any preemptive, preferential or other similar right with respect to
the issuance of any Partnership Interest, whether unissued, held in the treasury
or hereafter created. The General Partner shall have the right, which it may
from time to time assign in whole or in part to any of its Affiliates, to
purchase Partnership Interests from the Partnership whenever, and on the same
terms that, the Partnership issues Partnership Interests to Persons other than
the General Partner and its Affiliates, up to the extent necessary to maintain
the Percentage Interests of the General Partner and its Affiliates equal to that
which existed immediately prior to the issuance of such Partnership Interests.
Section 5.9 Splits and Combinations.
(a) Subject to ‎Section 5.9(d), the Partnership may make a Pro Rata distribution
of Partnership Interests to all Record Holders or may effect a subdivision or
combination of Partnership Interests so long as, after any such event, each
Partner shall have the same Percentage Interest in the
33

--------------------------------------------------------------------------------



Partnership as before such event, and any amounts calculated on a per Unit basis
or stated as a number of Units are proportionately adjusted.
(b) Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice (or
such shorter periods as required by applicable law). The General Partner also
may cause a firm of independent public accountants selected by it to calculate
the number of Partnership Interests to be held by each Record Holder after
giving effect to such distribution, subdivision or combination. The General
Partner shall be entitled to rely on any certificate provided by such firm as
conclusive evidence of the accuracy of such calculation.
(c) Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of Partnership Interests represented by Certificates, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
(d) The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of ‎Section 5.6(d) and this ‎Section 5.9(d), each fractional Unit
shall be rounded to the nearest whole Unit (with fractional Units equal to or
greater than a 0.5 Unit being rounded to the next higher Unit).
Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner Interests.
All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this ‎Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Sections 17-303, 17-607 or 17-804 of the Delaware Act.
Article VI.
ALLOCATIONS AND DISTRIBUTIONS


Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with ‎Section 5.5(b)) for each taxable period shall be
allocated among the Partners as provided herein below.
(a) Net Income. After giving effect to the special allocations set forth in
‎Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated as follows:
34

--------------------------------------------------------------------------------



(i) First, to the General Partner until the aggregate amount of Net Income
allocated to the General Partner pursuant to this ‎Section 6.1(a)(i) for the
current and all previous taxable periods is equal to the aggregate amount of Net
Loss allocated to the General Partner pursuant to ‎Section 6.1(b)(ii) for all
previous taxable periods; and
(ii) Second, the balance, if any, to the Unitholders, Pro Rata.
(b) Net Loss. After giving effect to the special allocations set forth in
‎Section 6.1(d), Net Loss for each taxable period and all items of income, gain,
loss and deduction taken into account in computing Net Loss for such taxable
period shall be allocated as follows:
(i) First, to the Unitholders, Pro Rata; provided, that Net Losses shall not be
allocated pursuant to this ‎Section 6.1(b)(i) to the extent that such allocation
would cause any Unitholder to have a deficit balance in its Adjusted Capital
Account at the end of such taxable period (or increase any existing deficit
balance in its Adjusted Capital Account); and
(ii) Second, the balance, if any, 100% to the General Partner.
(c) Reserved.
(d) Special Allocations. Notwithstanding any other provision of this ‎Section
6.1, the following special allocations shall be made for such taxable period:
(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this ‎Section 6.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this ‎Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this ‎Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to ‎Section 6.1(d)(vi) and ‎Section 6.1(d)(vii)). This
‎Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.
(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this ‎Section 6.1 (other than ‎Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this ‎Section
6.1(d), each Partner’s Adjusted Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this ‎Section 6.1(d) and
other than an allocation pursuant to ‎Section 6.1(d)(i), ‎Section 6.1(d)(vi) and
‎Section 6.1(d)(vii) with respect to such
35

--------------------------------------------------------------------------------



taxable period. This ‎Section 6.1(d)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.
(iii) Priority Allocations. If the amount of cash or the Net Agreed Value of any
property distributed (except cash or property distributed pursuant to Section
12.4) with respect to a Unit exceeds the amount of cash or the Net Agreed Value
of property distributed with respect to another Unit (the amount of the excess,
an “Excess Distribution” and the Unit with respect to which the greater
distribution is paid, an “Excess Distribution Unit”), then there shall be
allocated gross income and gain to each Unitholder receiving an Excess
Distribution with respect to the Excess Distribution Unit until the aggregate
amount of such items allocated with respect to such Excess Distribution Unit
pursuant to this Section 6.1(d)(iii) for the current taxable period and all
previous taxable periods is equal to the amount of the Excess Distribution. For
further certainty, the Cash Consideration is not a distribution with respect to
Units and is therefore not a distribution to which this provision applies.
(iv) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustment, allocation or distribution described in Treasury Regulation Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Partnership gross income and gain shall be specially allocated to such
Partner in an amount and manner sufficient to eliminate, to the extent required
by the Treasury Regulations promulgated under Section 704(b) of the Code, the
deficit balance, if any, in its Adjusted Capital Account created by such
adjustments, allocations or distributions as quickly as possible; provided, that
an allocation pursuant to this ‎Section 6.1(d)(iv) shall be made only if and to
the extent that such Partner would have a deficit balance in its Adjusted
Capital Account as adjusted after all other allocations provided for in this
‎Section 6.1 have been tentatively made as if this ‎Section 6.1(d)(iv) were not
in this Agreement.
(v) Gross Income Allocation. In the event any Partner has a deficit balance in
its Capital Account at the end of any taxable period in excess of the sum of (A)
the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this ‎Section 6.1(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this ‎Section 6.1 have been
tentatively made as if ‎Section 6.1(d)(iv) and this ‎Section 6.1(d)(v) were not
in this Agreement.
(vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners Pro Rata. If the General Partner determines that
the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.
(vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable
36

--------------------------------------------------------------------------------



in accordance with Treasury Regulation Section 1.704-2(i). If more than one
Partner bears the Economic Risk of Loss with respect to a Partner Nonrecourse
Debt, the Partner Nonrecourse Deductions attributable thereto shall be allocated
between or among such Partners in accordance with the ratios in which they share
such Economic Risk of Loss.
(viii) Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners Pro Rata.
(ix) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the
Code is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.
(x) Economic Uniformity; Changes in Law.
(A)Reserved.
(B)Reserved.
(C)Reserved.
(D)For the proper administration of the Partnership and for the preservation of
uniformity of the Limited Partner Interests (or any class or classes thereof),
the General Partner shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (ii) make special allocations of income, gain, loss, deduction,
Unrealized Gain or Unrealized Loss; and (iii) amend the provisions of this
Agreement as appropriate (x) to reflect the proposal or promulgation of Treasury
Regulations under Section 704(b) or Section 704(c) of the Code or (y) otherwise
to preserve or achieve uniformity of the Limited Partner Interests (or any class
or classes thereof). The General Partner may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in this
‎Section 6.1(d)(x)(D) only if such conventions, allocations or amendments would
not have a material adverse effect on the Partners, the holders of any class or
classes of Limited Partner Interests issued and Outstanding or the Partnership,
and if such allocations are consistent with the principles of Section 704 of the
Code.
(xi) Curative Allocation.
(A) Notwithstanding any other provision of this ‎Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income,
37

--------------------------------------------------------------------------------



gain, loss and deduction allocated to each Partner pursuant to the Required
Allocations and the Agreed Allocations, together, shall be equal to the net
amount of such items that would have been allocated to each such Partner under
the Agreed Allocations had the Required Allocations and the related Curative
Allocation not otherwise been provided in this ‎Section 6.1. Notwithstanding the
preceding sentence, Required Allocations relating to (1) Nonrecourse Deductions
shall not be taken into account except to the extent that there has been a
decrease in Partnership Minimum Gain and (2) Partner Nonrecourse Deductions
shall not be taken into account except to the extent that there has been a
decrease in Partner Nonrecourse Debt Minimum Gain. In exercising its discretion
under this ‎Section 6.1(d)(xi)(A), the General Partner may take into account
future Required Allocations that, although not yet made, are likely to offset
other Required Allocations previously made. Allocations pursuant to this
‎Section 6.1(d)(xi)(A) shall only be made with respect to Required Allocations
to the extent the General Partner determines that such allocations will
otherwise be inconsistent with the economic agreement among the Partners.
Further, allocations pursuant to this ‎Section 6.1(d)(xi)(A) shall be deferred
with respect to allocations pursuant to clauses (1) and (2) hereof to the extent
the General Partner determines that such allocations are likely to be offset by
subsequent Required Allocations.
(B) The General Partner shall, with respect to each taxable period, (1) apply
the provisions of ‎Section 6.1(d)(xi)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to ‎Section 6.1(d)(xi)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.
Section 6.2 Allocations for Tax Purposes.
(a) Except as otherwise provided herein, for federal income tax purposes, each
item of income, gain, loss and deduction shall be allocated among the Partners
in the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to ‎Section 6.1.
(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined to be appropriate by the
General Partner (taking into account the General Partner’s discretion under
‎Section 6.1(d)(x)(D)); provided, that the General Partner shall apply the
principles of Treasury Regulation Section 1.704-3(d) in all events.
(c) The General Partner may determine to depreciate or amortize the portion of
an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would
38

--------------------------------------------------------------------------------



receive depreciation and amortization deductions, based upon the same applicable
rate as if they had purchased a direct interest in the Partnership’s property.
If the General Partner chooses not to utilize such aggregate method, the General
Partner may use any other depreciation and amortization conventions to preserve
the uniformity of the intrinsic tax characteristics of any Limited Partner
Interests, so long as such conventions would not have a material adverse effect
on the Limited Partners or the Record Holders of any class or classes of Limited
Partner Interests.
(d) In accordance with Treasury Regulation Sections 1.1245-1(e) and 1.1250-1(f),
any gain allocated to the Partners upon the sale or other taxable disposition of
any Partnership asset shall, to the extent possible, after taking into account
other required allocations of gain pursuant to this ‎Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.
(e) All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.
(f) Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined for each taxable period and prorated on
a monthly basis and shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of each month; provided, however,
that gain or loss on a sale or other disposition of any assets of the
Partnership or any other extraordinary item of income or loss realized and
recognized other than in the ordinary course of business, as determined by the
General Partner, shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of the month in which such gain or
loss is recognized for federal income tax purposes. The General Partner may
revise, alter or otherwise modify such methods of allocation to the extent
permitted or required by Section 706 of the Code and the regulations or rulings
promulgated thereunder.
(g) Allocations that would otherwise be made to a Limited Partner under the
provisions of this ‎Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee, agent or representative in any case
in which such nominee, agent or representative has furnished the identity of
such owner to the Partnership in accordance with Section 6031(c) of the Code or
any other method determined by the General Partner.
Section 6.3 Requirement and Characterization of Distributions; Distributions to
Record Holders.
(a) Within 45 days following the end of each Quarter, an amount equal to 100% of
Available Cash with respect to such Quarter shall be distributed in accordance
with this ‎Article VI by the Partnership to the Partners as of the Record Date
selected by the General Partner in accordance with each Limited Partner’s
Percentage Interest. Notwithstanding any provision to the contrary
39

--------------------------------------------------------------------------------



contained in this Agreement, the Partnership shall not make a distribution to
any Partner on account of its interest in the Partnership if such distribution
would violate the Delaware Act or any other applicable law.
(b) Notwithstanding ‎Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all cash received during or after the Quarter in
which the Liquidation Date occurs shall be applied and distributed solely in
accordance with, and subject to the terms and conditions of, ‎Section 12.4.
(c) The General Partner may treat taxes paid by the Partnership on behalf of, or
amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners, as determined appropriate under
the circumstances by the General Partner.
(d) Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through the Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
Article VII.
MANAGEMENT AND OPERATION OF BUSINESS


Section 7.1 Management.
(a) The General Partner shall conduct, direct and manage all activities of the
Partnership. Except as otherwise expressly provided in this Agreement, but
without limitation on the ability of the General Partner to delegate its rights
and power to other Persons, all management powers over the business and affairs
of the Partnership shall be exclusively vested in the General Partner, and no
Limited Partner in its capacity as such shall have any management power over the
business and affairs of the Partnership. In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or that are granted to the General Partner under any other provision of this
Agreement, the General Partner, subject to ‎Section 7.3, shall have full power
and authority to do all things and on such terms as it determines to be
necessary or appropriate to conduct the business of the Partnership, to exercise
all powers set forth in ‎Section 2.5 and to effectuate the purposes set forth in
‎Section 2.4, including the following:
(i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into or exchangeable for Partnership Interests, and the
incurring of any other obligations;
(ii) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;
40

--------------------------------------------------------------------------------



(iii) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership or the merger or
other combination of the Partnership with or into another Person (the matters
described in this clause (iii) being subject, however, to any prior approval
that may be required by ‎Section 7.3 and ‎Article XIV);
(iv) the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement, including the financing of
the conduct of the operations of the Partnership Group; subject to ‎Section
7.6(a), the lending of funds to other Persons (including other Group Members);
the repayment or guarantee of obligations of any Group Member; and the making of
capital contributions to any Group Member;
(v) the negotiation, execution and performance of any contracts, conveyances or
other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);
(vi) the distribution of cash held by the Partnership;
(vii) the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, internal and outside attorneys, accountants, consultants and contractors
and the determination of their compensation and other terms of employment or
hiring;
(viii) the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;
(ix) the formation of, or acquisition of an interest in, and the contribution of
property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in ‎Section 2.4;
(x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi) the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;
(xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under ‎Section 4.8);
41

--------------------------------------------------------------------------------



(xiii) the purchase, sale or other acquisition or disposition of Partnership
Interests, or the issuance of Derivative Partnership Interests;
(xiv) the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member; and
(xv) the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
(b) Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Interests hereby (i) approves, ratifies and confirms the execution, delivery and
performance by the parties thereto of this Agreement and the Group Member
Agreement of each other Group Member, the Omnibus Agreement, the Contribution
Agreement, the Operation and Management Services Agreement, and the other
agreements described in or filed as exhibits to the IPO Registration Statement
that are related to the transactions contemplated by the IPO Registration
Statement (collectively, the “Transaction Documents”) (in each case other than
this Agreement, without giving effect to any amendments, supplements or
restatements thereof entered into after the date such Person becomes bound by
the provisions of this Agreement); (ii) agrees that the General Partner (on its
own or on behalf of the Partnership) is authorized to execute, deliver and
perform the agreements referred to in clause (i) of this sentence and the other
agreements, acts, transactions and matters described in or contemplated by the
IPO Registration Statement on behalf of the Partnership without any further act,
approval or vote of the Partners or the other Persons who may acquire an
interest in Partnership Interests or otherwise bound by this Agreement; and
(iii) agrees that the execution, delivery or performance by the General Partner,
any Group Member or any Affiliate of any of them of this Agreement or any
agreement authorized or permitted under this Agreement (including the exercise
by the General Partner or any Affiliate of the General Partner of the rights
accorded pursuant to ‎Article XV) shall not constitute a breach by the General
Partner of any duty or any other obligation of any type whatsoever that the
General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement (or any other agreements) or of any duty existing
at law, in equity or otherwise.
Section 7.2 Certificate of Limited Partnership. The General Partner has caused
the Certificate of Limited Partnership to be filed with the Secretary of State
of the State of Delaware as required by the Delaware Act. The General Partner
shall use all reasonable efforts to cause to be filed such other certificates or
documents that the General Partner determines to be necessary or appropriate for
the formation, continuation, qualification and operation of a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of ‎Section 3.3(a), the General Partner shall not be required, before
42

--------------------------------------------------------------------------------



or after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.
Section 7.3 Restrictions on the General Partner’s Authority to Sell Assets of
the Partnership Group. Except as provided in ‎Article XII and ‎Article XIV, the
General Partner may not sell, exchange or otherwise dispose of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions without the approval of
holders of a Unit Majority; provided, however, that this provision shall not
preclude or limit the General Partner’s ability to mortgage, pledge, hypothecate
or grant a security interest in all or substantially all of the assets of the
Partnership Group and shall not apply to any forced sale of any or all of the
assets of the Partnership Group pursuant to the foreclosure of, or other
realization upon, any such encumbrance.
Section 7.4 Reimbursement of the General Partner.
(a) Except as provided in this ‎Section 7.4 and elsewhere in this Agreement, the
General Partner shall not be compensated for its services as a general partner
or managing member of any Group Member.
(b) Subject to the Omnibus Agreement and the Operation and Management Services
Agreement, the General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine, for (i) all direct and
indirect expenses it incurs or payments it makes on behalf of the Partnership
Group (including salary, bonus, incentive compensation and other amounts paid to
any Person, including Affiliates of the General Partner, to perform services for
the Partnership Group or for the General Partner in the discharge of its duties
to the Partnership Group), and (ii) all other expenses allocable to the
Partnership Group or otherwise incurred by the General Partner or its Affiliates
in connection with managing and operating the Partnership Group’s business and
affairs (including expenses allocated to the General Partner by its Affiliates).
The General Partner shall determine the expenses that are allocable to the
Partnership Group. Reimbursements pursuant to this ‎Section 7.4 shall be in
addition to any reimbursement to the General Partner as a result of
indemnification pursuant to ‎Section 7.7. This provision does not affect the
ability of the General Partner and its Affiliates to enter into an agreement to
provide services to any Group Member for a fee or otherwise than for cost.
(c) The General Partner, without the approval of the Limited Partners (who shall
have no right to vote in respect thereof), may propose and adopt on behalf of
the Partnership employee benefit plans, employee programs and employee practices
(including plans, programs and practices involving the issuance of Partnership
Interests or options to purchase or rights, warrants or appreciation rights or
phantom or tracking interests relating to Partnership Interests), or cause the
Partnership to issue Partnership Interests or Derivative Partnership Interests
in connection with, or pursuant to, any employee benefit plan, employee program
or employee practice maintained or sponsored by the General Partner or any of
its Affiliates in each case for the benefit of employees and directors of the
General Partner or any of its Affiliates, in respect of services performed,
directly or indirectly, for the benefit of the Partnership Group. The
Partnership agrees to issue and sell to the General Partner or any of its
Affiliates any Partnership Interests or Derivative Partnership Interests that
the General Partner or such Affiliates are obligated to provide to any
employees, consultants and directors pursuant to any such employee benefit
plans, employee programs or employee practices. Expenses incurred by the General
Partner in connection with any such plans, programs and practices (including the
net cost to the General Partner or
43

--------------------------------------------------------------------------------



such Affiliates of Partnership Interests or Derivative Partnership Interests
purchased by the General Partner or such Affiliates from the Partnership to
fulfill options or awards under such plans, programs and practices) shall be
reimbursed in accordance with ‎Section 7.4(b). Any and all obligations of the
General Partner under any employee benefit plans, employee programs or employee
practices adopted by the General Partner as permitted by this ‎Section 7.4(c)
shall constitute obligations of the General Partner hereunder and shall be
assumed by any successor General Partner approved pursuant to ‎Section 11.1 or
‎Section 11.2 or the transferee of or successor to all of the General Partner’s
General Partner Interest pursuant to ‎Section 4.6.
(d) The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.
Section 7.5 Outside Activities.
(a) The General Partner, for so long as it is the General Partner of the
Partnership, (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the IPO Registration Statement,
(B) the acquiring, owning or disposing of debt securities or equity interests in
any Group Member, or (C) subject to the limitations contained in the Omnibus
Agreement, the performance of its obligations under the Omnibus Agreement.
(b) Except as provided in the Omnibus Agreement and subject to the terms of
‎Section 7.5(c), each Unrestricted Person (other than the General Partner) shall
have the right to engage in businesses of every type and description and other
activities for profit and to engage in and possess an interest in other business
ventures of any and every type or description, whether in businesses engaged in
or anticipated to be engaged in by any Group Member, independently or with
others, including business interests and activities in direct competition with
the business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty otherwise existing at law, in
equity or otherwise, to any Group Member or any Partner; provided such
Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person. None of any Group Member, any Limited
Partner or any other Person shall have any rights by virtue of this Agreement,
any Group Member Agreement, or the partnership relationship established hereby
in any business ventures of any Unrestricted Person.
(c) Subject to the terms of ‎Section 7.5(a) and ‎Section 7.5(b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this ‎Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
44

--------------------------------------------------------------------------------



a breach of any duty otherwise existing at law, in equity or otherwise, of the
General Partner or any other Unrestricted Person for the Unrestricted Persons
(other than the General Partner) to engage in such business interests and
activities in preference to or to the exclusion of the Partnership and (iii) the
Unrestricted Persons shall have no obligation hereunder or as a result of any
duty otherwise existing at law, in equity or otherwise, to present business
opportunities to the Partnership. Notwithstanding anything to the contrary in
this Agreement, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Unrestricted Person (including the General
Partner). Except as provided in the Omnibus Agreement, no Unrestricted Person
(including the General Partner) who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for the Partnership, shall have any duty to communicate or offer such
opportunity to the Partnership, and such Unrestricted Person (including the
General Partner) shall not be liable to the Partnership, to any Limited Partner
or any other Person bound by this Agreement for breach of any duty otherwise
existing at law, in equity or otherwise, by reason of the fact that such
Unrestricted Person (including the General Partner) pursues or acquires for
itself, directs such opportunity to another Person or does not communicate such
opportunity or information to the Partnership, provided such Unrestricted Person
does not engage in such business or activity using confidential or proprietary
information provided by or on behalf of the Partnership to such Unrestricted
Person.
(d) The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests in addition to those acquired on the Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units and/or other Partnership
Interests acquired by them. The term “Affiliates” when used in this ‎Section
7.5(d) with respect to the General Partner shall not include any Group Member.
Section 7.6 Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
(a) The General Partner or any of its Affiliates may lend to any Group Member,
and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this ‎Section 7.6(a) and ‎Section
7.6(b), the term “Group Member” shall include any Affiliate of a Group Member
that is controlled by the Group Member.
(b) The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).
45

--------------------------------------------------------------------------------



Section 7.7 Indemnification.
(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or omitting or
refraining to act) in such capacity on behalf of or for the benefit of the
Partnership; provided, that the Indemnitee shall not be indemnified and held
harmless pursuant to this Agreement if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Agreement, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this ‎Section 7.7 shall be available to any
Indemnitee (other than a Group Member) with respect to any such Affiliate’s
obligations pursuant to the Transaction Documents. Any indemnification pursuant
to this ‎Section 7.7 shall be made only out of the assets of the Partnership, it
being agreed that the General Partner shall not be personally liable for such
indemnification and shall have no obligation to contribute or loan any monies or
property to the Partnership to enable it to effectuate such indemnification.
(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to ‎Section
7.7(a) in defending any claim, demand, action, suit or proceeding shall, from
time to time, be advanced by the Partnership prior to a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this ‎Section 7.7, the Indemnitee is not entitled to be indemnified
upon receipt by the Partnership of any undertaking by or on behalf of the
Indemnitee to repay such amount if it shall be ultimately determined that the
Indemnitee is not entitled to be indemnified as authorized by this ‎Section 7.7.
(c) The indemnification provided by this ‎Section 7.7 shall be in addition to
any other rights to which an Indemnitee may be entitled under this Agreement,
any other agreement, pursuant to any vote of the holders of Outstanding Limited
Partner Interests, as a matter of law, in equity or otherwise, both as to
actions in the Indemnitee’s capacity as an Indemnitee and as to actions in any
other capacity, and shall continue as to an Indemnitee who has ceased to serve
in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Indemnitee.
(d) The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of the General Partner,
its Affiliates and such other Persons as the General Partner shall determine,
against any liability that may be asserted against, or expense that may be
incurred by, such Person in connection with the Partnership’s activities or such
Person’s activities on behalf of the Partnership, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.
46

--------------------------------------------------------------------------------



(e) For purposes of this ‎Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of ‎Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.
(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g) An Indemnitee shall not be denied indemnification in whole or in part under
this ‎Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
(h) The provisions of this ‎Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(i) No amendment, modification or repeal of this ‎Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this ‎Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
Section 78 .Liability of Indemnitees.
(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who have acquired interests in the Partnership
Interests, for losses sustained or liabilities incurred as a result of any act
or omission of an Indemnitee unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was criminal.
(b) The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to the
Partners, the General Partner
47

--------------------------------------------------------------------------------



and any other Indemnitee acting in connection with the Partnership’s business or
affairs shall not be liable to the Partnership or to any Partner for its good
faith reliance on the provisions of this Agreement.
(d) Any amendment, modification or repeal of this ‎Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this ‎Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
(a) Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Outstanding Common Units (excluding Common Units
owned by the General Partner and its Affiliates), (iii) determined by the Board
of Directors of the General Partner to be on terms no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties or (iv) determined by the Board of Directors of the General
Partner to be fair and reasonable to the Partnership, taking into account the
totality of the relationships between the parties involved (including other
transactions that may be particularly favorable or advantageous to the
Partnership). The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval or Unitholder approval of such resolution, and the General Partner may
also adopt a resolution or course of action that has not received Special
Approval or Unitholder approval. Unless otherwise expressly provided in this
Agreement or any Group Member Agreement, whenever the General Partner makes a
determination to refer any potential conflict of interest to the Conflicts
Committee for Special Approval, seek Unitholder Approval or adopt a resolution
or course of action that has not received Special Approval or Unitholder
Approval, then the General Partner shall be entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership or any
Limited Partner, and the General Partner shall not, to the fullest extent
permitted by law, be required to act in good faith or pursuant to any other
standard imposed by this Agreement, any Group Member Agreement, any other
agreement contemplated hereby or under the Delaware Act or any other law, rule
or regulation or at equity, and the General Partner in making such determination
or taking or declining to take such other action shall be permitted to do so in
its sole and absolute discretion. If Special Approval is sought, then it shall
be presumed that, in making its decision, the Conflicts Committee acted in good
faith, and if the Board of Directors of the General Partner determines that the
resolution or course of action taken with respect to a conflict of interest
satisfies either of the standards set forth in clauses (iii) or (iv) above, then
it shall be presumed that, in making its decision, the Board of Directors of the
General Partner acted in good faith. In any proceeding brought by any Limited
Partner or by or on behalf of such Limited
48

--------------------------------------------------------------------------------



Partner or any other Limited Partner or the Partnership challenging any action
by the Conflicts Committee with respect to any matter referred to the Conflicts
Committee for Special Approval by the General Partner, any action by the Board
of Directors of the General Partner in determining whether the resolution or
course of action taken with respect to a conflict of interest satisfies either
of the standards set forth in clauses (iii) or (iv) above or whether a director
satisfies the eligibility requirements to be a member of the Conflicts
Committee, the Person bringing or prosecuting such proceeding shall have the
burden of overcoming the presumption that the Conflicts Committee or the Board
of Directors of the General Partner, as applicable, acted in good faith; in all
cases subject to the provisions for conclusive determination in ‎Section 7.9(b).
Notwithstanding anything to the contrary in this Agreement or any duty otherwise
existing at law or equity, the existence of the conflicts of interest described
in the IPO Registration Statement are hereby approved by all Partners and shall
not constitute a breach of this Agreement.
(b) Whenever the General Partner or the Board of Directors, or any committee
thereof (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any Affiliate of the General Partner
causes the General Partner to do so, in its capacity as the general partner of
the Partnership as opposed to in its individual capacity, whether under this
Agreement, any Group Member Agreement or any other agreement, then, unless
another express standard is provided for in this Agreement, the General Partner,
the Board of Directors or such committee or such Affiliates causing the General
Partner to do so, shall make such determination or take or decline to take such
other action in good faith and shall not be subject to any other or different
standards (including fiduciary standards) imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity. A determination or other
action or inaction will conclusively be deemed to be in “good faith” for all
purposes of this Agreement, if the Person or Persons making such determination
or taking or declining to take such other action subjectively believe that the
determination or other action or inaction is in the best interests of the
Partnership Group; provided, that if the Board of Directors of the General
Partner is making a determination or taking or declining to take an action
pursuant to clause (iii) or clause (iv) of the first sentence of ‎Section
7.9(a), then in lieu thereof, such determination or other action or inaction
will conclusively be deemed to be in “good faith” for all purposes of this
Agreement if the members of the Board of Directors of the General Partner making
such determination or taking or declining to take such other action subjectively
believe that the determination or other action or inaction meets the standard
set forth in clause (iii) or clause (iv) of the first sentence of ‎Section
7.9(a), as applicable; provided, further, that if the Board of Directors of the
General Partner is making a determination that a director satisfies the
eligibility requirements to be a member of a Conflicts Committee, then in lieu
thereof, such determination will conclusively be deemed to be in “good faith”
for all purposes of this Agreement if the members of the Board of Directors of
the General Partner making such determination subjectively believe that the
director satisfies the eligibility requirements to be a member of the Conflicts
Committee.
(c) Whenever the General Partner makes a determination or takes or declines to
take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such
49

--------------------------------------------------------------------------------



determination or to take or decline to take such other action free of any duty
or obligation whatsoever to the Partnership or any Limited Partner, and the
General Partner, or such Affiliates causing it to do so, shall not, to the
fullest extent permitted by law, be required to act in good faith or pursuant to
any other standard imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity, and the Person or Persons making such
determination or taking or declining to take such other action shall be
permitted to do so in their sole and absolute discretion. By way of illustration
and not of limitation, whenever the phrase, “the General Partner at its option,”
or some variation of that phrase, is used in this Agreement, it indicates that
the General Partner is acting in its individual capacity. For the avoidance of
doubt, whenever the General Partner votes or transfers its Partnership
Interests, or refrains from voting or transferring its Partnership Interests, it
shall be acting in its individual capacity.
(d) The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a partnership.
(e) Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.
(f) Except as expressly set forth in this Agreement or required by the Delaware
Act, neither the General Partner nor any other Indemnitee shall have any duties
or liabilities, including fiduciary duties, to the Partnership or any Limited
Partner and the provisions of this Agreement, to the extent that they restrict,
eliminate or otherwise modify the duties and liabilities, including fiduciary
duties, of the General Partner or any other Indemnitee otherwise existing at law
or in equity, are agreed by the Partners to replace such other duties and
liabilities of the General Partner or such other Indemnitee.
(g) The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a general partner or managing member of a Group Member, to
approve actions by the general partner or managing member of such Group Member
similar to those actions permitted to be taken by the General Partner pursuant
to this ‎Section 7.9.
Section 7.10 Other Matters Concerning the General Partner.
(a) The General Partner and any other Indemnitee may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.
50

--------------------------------------------------------------------------------



(b) The General Partner and any other Indemnitee may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the advice or opinion (including an Opinion of Counsel)
of such Persons as to matters that the General Partner or such Indemnitee,
respectively, reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such advice or opinion.
(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.
Section 7.11 Purchase or Sale of Partnership Interests. The General Partner may
cause the Partnership to purchase or otherwise acquire Partnership Interests or
Derivative Partnership Interests. As long as Partnership Interests are held by
any Group Member, such Partnership Interests shall not be considered Outstanding
for any purpose, except as otherwise provided herein. The General Partner or any
Affiliate of the General Partner may also purchase or otherwise acquire and sell
or otherwise dispose of Partnership Interests for its own account, subject to
the provisions of Articles ‎IV and ‎X.
Section 7.12 Registration Rights of the General Partner and its Affiliates.
(a) Demand Registration. Upon receipt of a Notice from any Holder at any time,
the Partnership shall file with the Commission as promptly as reasonably
practicable a registration statement under the Securities Act (each, a
“Registration Statement”) providing for the resale of the Registrable Securities
identified in such Notice, which may, at the option of the Holder giving such
Notice, be a Registration Statement that provides for the resale of the
Registrable Securities from time to time pursuant to Rule 415 under the
Securities Act. The Partnership shall not be required pursuant to this ‎Section
7.12(a) to file more than one Registration Statement in any twelve-month period
nor to file more than three Registration Statements in the aggregate. The
Partnership shall use commercially reasonable efforts to cause such Registration
Statement to become effective as soon as reasonably practicable after the
initial filing of the Registration Statement and to remain effective and
available for the resale of the Registrable Securities by the Selling Holders
named therein until the earlier of (i) six months following such Registration
Statement’s effective date and (ii) the date on which all Registrable Securities
covered by such Registration Statement have been sold. In the event one or more
Holders request in a Notice to dispose of Registrable Securities pursuant to a
Registration Statement in an Underwritten Offering and such Holder or Holders
reasonably anticipate gross proceeds from such Underwritten Offering of at least
$20 million in the aggregate, the Partnership shall retain underwriters that are
reasonably acceptable to such Selling Holders in order to permit such Selling
Holders to effect such disposition through an Underwritten Offering; provided
the Partnership shall have the exclusive right to select the bookrunning
managers. The Partnership and such Selling Holders shall enter into an
underwriting agreement in customary form that is reasonably acceptable to the
Partnership and take all reasonable actions as are requested by the managing
underwriters to facilitate the Underwritten Offering and sale of Registrable
Securities therein. No Holder may participate in the Underwritten Offering
unless it agrees to sell its Registrable Securities covered by the Registration
Statement on the terms and conditions of the underwriting agreement and
completes and delivers all necessary documents and
51

--------------------------------------------------------------------------------



information reasonably required under the terms of such underwriting agreement.
In the event that the managing underwriter of such Underwritten Offering advises
the Partnership and the Holder in writing that in its opinion the inclusion of
all or some Registrable Securities would adversely and materially affect the
timing or success of the Underwritten Offering, the amount of Registrable
Securities that each Selling Holder requested be included in such Underwritten
Offering shall be reduced on a Pro Rata basis to the aggregate amount that the
managing underwriter deems will not have such material and adverse effect. Any
Holder may withdraw from such Underwritten Offering by notice to the Partnership
and the managing underwriter; provided such notice is delivered prior to the
launch of such Underwritten Offering.
(b) Piggyback Registration. At any time after the 180th day after the Closing
Date, if the Partnership shall propose to file a Registration Statement (other
than pursuant to a demand made pursuant to ‎Section 7.12(a)) for an offering of
Partnership Interests for cash (other than an offering relating solely to an
employee benefit plan, an offering relating to a transaction on Form S-4 or an
offering on any registration statement that does not permit secondary sales),
the Partnership shall notify all Holders of such proposal at least five business
days before the proposed filing date. The Partnership shall use commercially
reasonable efforts to include such number of Registrable Securities held by any
Holder in such Registration Statement as each Holder shall request in a Notice
received by the Partnership within two business days of such Holder’s receipt of
the notice from the Partnership. If the Registration Statement about which the
Partnership gives notice under this ‎Section 7.12(b) is for an Underwritten
Offering, then any Holder’s ability to include its desired amount of Registrable
Securities in such Registration Statement shall be conditioned on such Holder’s
inclusion of all such Registrable Securities in the Underwritten Offering;
provided that, in the event that the managing underwriter of such Underwritten
Offering advises the Partnership and the Holder in writing that in its opinion
the inclusion of all or some Registrable Securities would adversely and
materially affect the timing or success of the Underwritten Offering, the amount
of Registrable Securities that each Selling Holder requested be included in such
Underwritten Offering shall be reduced on a Pro Rata basis to the aggregate
amount that the managing underwriter deems will not have such material and
adverse effect. In connection with any such Underwritten Offering, the
Partnership and the Selling Holders involved shall enter into an underwriting
agreement in customary form that is reasonably acceptable to the Partnership and
take all reasonable actions as are requested by the managing underwriters to
facilitate the Underwritten Offering and sale of Partnership Interests therein.
No Holder may participate in the Underwritten Offering unless it agrees to sell
its Registrable Securities covered by the Registration Statement on the terms
and conditions of the underwriting agreement and completes and delivers all
necessary documents and information reasonably required under the terms of such
underwriting agreement. Any Holder may withdraw from such Underwritten Offering
by notice to the Partnership and the managing underwriter; provided such notice
is delivered prior to the launch of such Underwritten Offering. The Partnership
shall have the right to terminate or withdraw any Registration Statement or
Underwritten Offering initiated by it under this ‎Section 7.12(b) prior to the
pricing date of the Underwritten Offering.
(c) Sale Procedures. In connection with its obligations under this ‎Section
7.12, the Partnership shall:
52

--------------------------------------------------------------------------------



(i) furnish to each Selling Holder (A) as far in advance as reasonably
practicable before filing a Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or supplement or amendment thereto, and
(B) such number of copies of such Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement; provided
that the Partnership will not have any obligation to provide any document
pursuant to clause (B) hereof that is available on the Commission’s website;
(ii) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the managing underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any jurisdiction where it is not then so subject;
(iii) promptly notify each Selling Holder and each underwriter, at any time when
a prospectus is required to be delivered under the Securities Act, of (A) the
filing of a Registration Statement or any prospectus or prospectus supplement to
be used in connection therewith, or any amendment or supplement thereto, and,
with respect to such Registration Statement or any post-effective amendment
thereto, when the same has become effective; and (B) any written comments from
the Commission with respect to any Registration Statement or any document
incorporated by reference therein and any written request by the Commission for
amendments or supplements to a Registration Statement or any prospectus or
prospectus supplement thereto;
(iv) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of (A)
the occurrence of any event or existence of any fact (but not a description of
such event or fact) as a result of which the prospectus or prospectus supplement
contained in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of the prospectus contained therein, in the light of the circumstances
under which a statement is made); (B) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement, or the initiation of any proceedings for that purpose; or (C) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, subject to ‎Section 7.12(f), the Partnership agrees to, as promptly as
practicable, amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
53

--------------------------------------------------------------------------------



fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing and to take such
other reasonable action as is necessary to remove a stop order, suspension,
threat thereof or proceedings related thereto; and
(v) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of the Registrable Securities,
including the provision of comfort letters and legal opinions as are customary
in such securities offerings.
(d) Suspension. Each Selling Holder, upon receipt of notice from the Partnership
of the happening of any event of the kind described in ‎Section 7.12(c)(iv),
shall forthwith discontinue disposition of the Registrable Securities by means
of a prospectus or prospectus supplement until such Selling Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by such
subsection or until it is advised in writing by the Partnership that the use of
the prospectus may be resumed, and has received copies of any additional or
supplemental filings incorporated by reference in the prospectus.
(e) Expenses. Except as set forth in an underwriting agreement for the
applicable Underwritten Offering or as otherwise agreed between a Selling Holder
and the Partnership, all costs and expenses of a Registration Statement filed or
an Underwritten Offering that includes Registrable Securities pursuant to this
‎Section 7.12 (other than underwriting discounts and commissions on Registrable
Securities and fees and expenses of counsel and advisors to Selling Holders)
shall be paid by the Partnership.
(f) Delay Right. Notwithstanding anything to the contrary herein, if the
Conflicts Committee determines that the Partnership’s compliance with its
obligations in this ‎Section 7.12 would be detrimental to the Partnership
because such registration would (x) materially interfere with a significant
acquisition, reorganization or other similar transaction involving the
Partnership, (y) require premature disclosure of material information that the
Partnership has a bona fide business purpose for preserving as confidential or
(z) render the Partnership unable to comply with requirements under applicable
securities laws, then the Partnership shall have the right to postpone
compliance with such obligations for a period of not more than six months;
provided that such right may not be exercised more than twice in any 24-month
period.
(g) Indemnification.
(i) In addition to and not in limitation of the Partnership’s obligation under
‎Section 7.7, the Partnership shall, to the fullest extent permitted by law but
subject to the limitations expressly provided in this Agreement, indemnify and
hold harmless each Selling Holder, its officers, directors and each Person who
controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnified Person may be involved, or is threatened to be involved, as a
party or otherwise, under the Securities Act or otherwise (hereinafter referred
to in this ‎Section 7.12(g) as a “claim” and in the plural as “claims”)
54

--------------------------------------------------------------------------------



based upon, arising out of or resulting from any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement,
preliminary prospectus, final prospectus or issuer free writing prospectus under
which any Registrable Securities were registered or sold by such Selling Holder
under the Securities Act, or arising out of, based upon or resulting from the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that the Partnership shall not be liable to any Indemnified
Person to the extent that any such claim arises out of, is based upon or results
from an untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement, preliminary prospectus, final
prospectus or issuer free writing prospectus in reliance upon and in conformity
with written information furnished to the Partnership by or on behalf of such
Selling Holder specifically for use in the preparation thereof.
(ii) Each Selling Holder shall, to the fullest extent permitted by law,
indemnify and hold harmless the Partnership, the General Partner’s officers and
directors and each Person who controls the Partnership (within the meaning of
the Securities Act) and any agent thereof to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in such Registration Statement,
preliminary prospectus, final prospectus or free writing prospectus.
(iii) The provisions of this ‎Section 7.12(g) shall be in addition to any other
rights to which an Indemnified Person may be entitled under law, equity,
contract or otherwise.
(h) Specific Performance. Damages in the event of breach of ‎Section 7.12 by a
party hereto may be difficult, if not impossible, to ascertain, and it is
therefore agreed that each party, in addition to and without limiting any other
remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each of
the parties hereto hereby waives any and all defenses it may have on the ground
of lack of jurisdiction or competence of the court to grant such an injunction
or other equitable relief. The existence of this right will not preclude any
such party from pursuing any other rights and remedies at law or in equity that
such party may have.
Section 7.13 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person (other than the General Partner and its
Affiliates) dealing with the Partnership shall be entitled to assume that the
General Partner and any officer of the General Partner authorized by the General
Partner to act on behalf of and in the name of the Partnership has full power
and authority to encumber, sell or otherwise use in any manner any and all
assets of the Partnership and to enter into any authorized contracts on behalf
of the Partnership, and such Person shall be entitled to deal with the General
Partner or any such officer as if it were the Partnership’s sole party in
interest, both legally and beneficially. Each Limited Partner hereby waives, to
the fullest extent permitted by law, any and all defenses or other remedies that
may be available against such Person to contest, negate or disaffirm any action
of the General Partner or any such officer in connection with any such dealing.
In no event shall any Person (other than the General Partner and its Affiliates)
dealing with the General Partner or any such officer or its representatives be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
General Partner
55

--------------------------------------------------------------------------------



or any such officer or its representatives. Each and every certificate, document
or other instrument executed on behalf of the Partnership by the General Partner
or its representatives shall be conclusive evidence in favor of any and every
Person relying thereon or claiming thereunder that (a) at the time of the
execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect, (b) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership and (c) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.
Article VIII.
BOOKS, RECORDS, ACCOUNTING AND REPORTS


Section 8.1 Records and Accounting. The General Partner shall keep or cause to
be kept at the principal office of the Partnership appropriate books and records
with respect to the Partnership’s business, including the Register and all other
books and records necessary to provide to the Limited Partners any information
required to be provided pursuant to ‎Section 3.3(a). Any books and records
maintained by or on behalf of the Partnership in the regular course of its
business, including the Register, books of account and records of Partnership
proceedings, may be kept on, or be in the form of, computer disks, hard drives,
punch cards, magnetic tape, photographs, micrographics or any other information
storage device; provided, that the books and records so maintained are
convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP. The Partnership
shall not be required to keep books maintained on a cash basis and the General
Partner shall be permitted to calculate cash-based measures by making such
adjustments to its accrual basis books to account for non-cash items and other
adjustments as the General Partner determines to be necessary or appropriate.
Section 8.2 Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.
Section 8.3 Reports.
(a) Whether or not the Partnership is subject to the requirement to file reports
with the Commission, as soon as practicable, but in no event later than 105 days
after the close of each fiscal year of the Partnership (or such shorter period
as required by the Commission), the General Partner shall cause to be mailed or
made available, by any reasonable means (including posting on or accessible
through the Partnership’s or the Commission’s website) to each Record Holder of
a Unit as of a date selected by the General Partner, an annual report containing
financial statements of the Partnership for such fiscal year of the Partnership,
presented in accordance with U.S. GAAP, including a balance sheet and statements
of operations, Partnership equity and cash flows, such statements to be audited
by a firm of independent public accountants selected by the General Partner, and
such other information as may be required by applicable law, regulation or rule
of the Commission or any National Securities Exchange on which the Units are
listed or admitted to trading, or as the General Partner determines to be
necessary or appropriate.
56

--------------------------------------------------------------------------------



(b) Whether or not the Partnership is subject to the requirement to file reports
with the Commission, as soon as practicable, but in no event later than 50 days
after the close of each Quarter (or such shorter period as required by the
Commission) except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means (including
posting on or accessible through the Partnership’s or the Commission’s website)
to each Record Holder of a Unit, as of a date selected by the General Partner, a
report containing unaudited financial statements of the Partnership and such
other information as may be required by applicable law, regulation or rule of
the Commission or any National Securities Exchange on which the Units are listed
or admitted to trading, or as the General Partner determines to be necessary or
appropriate.
Article IX.
TAX MATTERS


Section 9.1 Tax Returns and Information. The Partnership shall timely file all
returns of the Partnership that are required for federal, state and local income
tax purposes on the basis of the accrual method and the taxable period or year
that it is required by law to adopt, from time to time, as determined by the
General Partner. In the event the Partnership is required to use a taxable
period other than a year ending on December 31, the General Partner shall use
reasonable efforts to change the taxable period of the Partnership to a year
ending on December 31. The tax information reasonably required by Record Holders
for federal, state and local income tax reporting purposes with respect to a
taxable period shall be furnished to them within 90 days of the close of the
calendar year in which the Partnership’s taxable period ends. The
classification, realization and recognition of income, gain, losses and
deductions and other items shall be on the accrual method of accounting for
federal income tax purposes.
Section 9.2 Tax Elections.
(a) The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to ‎Section 6.2(f) without regard to the actual price paid by
such transferee.
(b) Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.
Section 9.3 Tax Controversies.
(a) For taxable years beginning on or before December 31, 2017, the General
Partner is designated as the Tax Matters Partner. For each taxable year
beginning after December 31,
57

--------------------------------------------------------------------------------



2017, the General Partner shall be or shall designate the Partnership
Representative and any other Persons necessary to conduct proceedings under
Subchapter C of Chapter 63 of the Code (as amended by the BBA) for such year.
Any such designated Person or Persons shall serve at the pleasure of, and act at
the direction of, the General Partner. The Partnership Representative, as
directed by the General Partner, shall exercise any and all authority of the
“partnership representative” under the Code (as amended by the BBA), including,
without limitation, (i) binding the Partnership and its Partners with respect to
actions taken under Subchapter C of Chapter 63 of the Code (as amended by the
BBA), and (ii) determining whether to make any available election under Section
6226 of the Code (as amended by the BBA).
(b) The General Partner (acting through the Partnership Representative to the
extent permitted by ‎Section 9.3(a)) is authorized and required to act on behalf
of and represent the Partnership (at the Partnership’s expense) in connection
with all examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and the General Partner is
authorized to expend Partnership funds for professional services and costs
associated therewith.
(c) Each Partner agrees to cooperate with the General Partner (or its designee)
and to do or refrain from doing any or all things reasonably requested by the
General Partner (or its designee) in its capacity as the Tax Matters Partner or
the Partnership Representative, or as a person otherwise authorized and required
to act on behalf of and represent the Partnership pursuant to ‎Section 9.3(b).
(d) The General Partner is authorized to amend the provisions of this Agreement
as appropriate to reflect the proposal or promulgation of Treasury Regulations
implementing or interpreting the partnership audit, assessment and collection
rules adopted by the BBA, including any amendments to those rules.
Section 9.4 Withholding and Other Tax Payments by the Partnership.
(a) If taxes and related interest, penalties or additions to tax are paid by the
Partnership on behalf of all or less than all the Partners or former Partners
(including, without limitation, any payment by the Partnership of an Imputed
Underpayment), the General Partner may treat such payment as a distribution of
cash to such Partners, treat such payment as a general expense of the
Partnership, or, in the case of an Imputed Underpayment, require that persons
who were Partners of the Partnership in the taxable year to which the payment
relates (including former Partners) indemnify the Partnership upon request for
their allocable share of that payment, in each case as determined appropriate
under the circumstances by the General Partner. The amount of any such
indemnification obligation of, or deemed distribution of cash to, a Partner or
former Partner in respect of an Imputed Underpayment shall be reduced to the
extent that the Partnership receives a reduction in the amount of the Imputed
Underpayment which, in the determination of the General Partner, is attributable
to actions taken by, the tax status or attributes of, or tax information
provided by or attributable to, such Partner or former Partner pursuant to or
described in Section 6225(c) of the Code (as amended by the BBA).
(1)Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that may be required to cause the Partnership and
other
58

--------------------------------------------------------------------------------



Group Members to comply with any withholding requirements established under the
Code or any other federal, state or local law including pursuant to Sections
1441, 1442, 1445 and 1446 of the Code. To the extent that the Partnership is
required or elects to withhold and pay over to any taxing authority any amount
resulting from the allocation or distribution of income or from a distribution
to any Partner (including by reason of Section 1446 of the Code), the General
Partner may treat the amount withheld as a distribution of cash pursuant to
‎Section 6.3 or ‎Section 12.4(c) in the amount of such withholding from such
Partner.
Article X.
ADMISSION OF PARTNERS

Section 10.1 Admission of Limited Partners.
(a) Each of the existing Limited Partners shall continue as a limited partner of
the Partnership on the date hereof.
(b) By acceptance of any Limited Partner Interests transferred in accordance
with ‎Article IV or acceptance of any Limited Partner Interests issued pursuant
to ‎Article V or pursuant to a merger, consolidation or conversion pursuant to
‎Article XIV, and except as provided in ‎Section 4.9, each transferee of, or
other such Person acquiring, a Limited Partner Interest (including any nominee,
agent or representative acquiring such Limited Partner Interests for the account
of another Person or Group, which nominee, agent or representative shall be
subject to ‎Section 10.1(c) below) (i) shall be admitted to the Partnership as a
Limited Partner with respect to the Limited Partner Interests so transferred or
issued to such Person when such Person becomes the Record Holder of the Limited
Partner Interests so transferred or acquired, (ii) shall become bound, and shall
be deemed to have agreed to be bound, by the terms of this Agreement, (iii)
shall be deemed to represent that the transferee or acquirer has the capacity,
power and authority to enter into this Agreement and (iv) shall be deemed to
make any consents, acknowledgements or waivers contained in this Agreement, all
with or without execution of this Agreement by such Person. The transfer of any
Limited Partner Interests and the admission of any new Limited Partner shall not
constitute an amendment to this Agreement. A Person may become a Limited Partner
without the consent or approval of any of the Partners. A Person may not become
a Limited Partner without acquiring a Limited Partner Interest and becoming the
Record Holder of such Limited Partner Interest. The rights and obligations of a
Person who is an Ineligible Holder shall be determined in accordance with
‎Section 4.9.
(c) With respect to Units that are held for a Person’s account by another Person
that is the Record Holder (such as a broker, dealer, bank, trust company or
clearing corporation, or an agent of any of the foregoing), such Record Holder
shall, in exercising the rights of a Limited Partner in respect of such Units,
including the right to vote, on any matter, and unless the arrangement between
such Persons provides otherwise, take all action as a Limited Partner by virtue
of being the Record Holder of such Units in accordance with the direction of the
Person who is the beneficial owner of such Units, and the Partnership shall be
entitled to assume such Record Holder is so acting without further inquiry. The
provisions of this ‎Section 10.1(c) are subject to the provisions of ‎Section
4.3.
59

--------------------------------------------------------------------------------



(d) The name and mailing address of each Record Holder shall be listed in the
Register. The General Partner shall update the Register from time to time as
necessary to reflect accurately the information therein (or shall cause the
Transfer Agent to do so, as applicable).
(e) Any transfer of a Limited Partner Interest shall not entitle the transferee
to share in the profits and losses, to receive distributions, to receive
allocations of income, gain, loss, deduction or credit or any similar item or to
any other rights to which the transferor was entitled until the transferee
becomes a Limited Partner pursuant to ‎Section 10.1(a).
Section 10.2 Admission of Successor General Partner. A successor General Partner
approved pursuant to ‎Section 11.1 or ‎Section 11.2 or the transferee of or
successor to all of the General Partner Interest pursuant to ‎Section 4.6 who is
proposed to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to ‎Section 11.1 or ‎11.2 or the transfer of the General Partner
Interest pursuant to ‎Section 4.6, provided, however, that no such successor
shall be admitted to the Partnership until compliance with the terms of ‎Section
4.6 has occurred and such successor has executed and delivered such other
documents or instruments as may be required to effect such admission. Any such
successor is hereby authorized to and shall, subject to the terms hereof, carry
on the business of the members of the Partnership Group without dissolution.
Section 10.3 Amendment of Agreement and Certificate of Limited Partnership. To
effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the Register and any other records of the Partnership to reflect such admission
and, if necessary, to prepare as soon as practicable an amendment to this
Agreement and, if required by law, the General Partner shall prepare and file an
amendment to the Certificate of Limited Partnership.
Article XI.
WITHDRAWAL OR REMOVAL OF PARTNERS


Section 11.1 Withdrawal of the General Partner.
(a) The General Partner shall be deemed to have withdrawn from the Partnership
upon the occurrence of any one of the following events (each such event herein
referred to as an “Event of Withdrawal”);
(i) The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
(ii) The General Partner transfers all of its General Partner Interest pursuant
to ‎Section 4.6;
(iii) The General Partner is removed pursuant to ‎Section 11.2;
60

--------------------------------------------------------------------------------



(iv) The General Partner makes a general assignment for the benefit of
creditors; files a voluntary bankruptcy petition for relief under Chapter 7 of
the United States Bankruptcy Code; files a petition or answer seeking for itself
a liquidation, dissolution or similar relief (but not a reorganization) under
any law; files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against the General Partner in a
proceeding of the type described in clauses (A)-(C) of this ‎Section
11.1(a)(iv); or seeks, consents to or acquiesces in the appointment of a trustee
(but not a debtor-in-possession), receiver or liquidator of the General Partner
or of all or any substantial part of its properties;
(v) A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi)  if the General Partner is a corporation, a certificate of dissolution or
its equivalent is filed for the General Partner, or 90 days expire after the
date of notice to the General Partner of revocation of its charter without a
reinstatement of its charter, under the laws of its state of incorporation; if
the General Partner is a partnership or a limited liability company, the
dissolution and commencement of winding up of the General Partner; if the
General Partner is acting in such capacity by virtue of being a trustee of a
trust, the termination of the trust; if the General Partner is a natural person,
his death or adjudication of incompetency; and otherwise upon the termination of
the General Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.
(b) Withdrawal of the General Partner from the Partnership upon the occurrence
of an Event of Withdrawal shall not constitute a breach of this Agreement under
the following circumstances: (i) at any time during the period beginning on the
Closing Date and ending at 12:00 midnight, Central Time, on December 31, 2022
the General Partner voluntarily withdraws by giving at least 90 days’ advance
notice of its intention to withdraw to the Limited Partners; provided, that
prior to the effective date of such withdrawal, the withdrawal is approved by
Unitholders holding at least a majority of the Outstanding Common Units
(excluding Common Units held by the General Partner and its Affiliates) and the
General Partner delivers to the Partnership an Opinion of Counsel (“Withdrawal
Opinion of Counsel”) that such withdrawal (following the selection of the
successor General Partner) would not result in the loss of the limited liability
under the Delaware Act of any Limited Partner or cause any Group Member to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed); (ii) at any time after 12:00 midnight, Central Time, on December 31,
2022 the General Partner voluntarily withdraws by giving at least 90 days’
advance notice to the Unitholders, such withdrawal to take effect on the date
specified in such notice; (iii) at any time that the General Partner ceases to
be the General Partner pursuant to ‎Section 11.1(a)(ii) or is removed pursuant
to ‎Section 11.2; or (iv) notwithstanding clause (i) of this sentence, at any
time that the General Partner voluntarily withdraws by giving at least 90 days’
advance notice of its intention to withdraw to the Limited Partners, such
withdrawal to take effect on the date specified in the notice, if at the time
such notice is given one
61

--------------------------------------------------------------------------------



Person and its Affiliates (other than the General Partner and its Affiliates)
own beneficially or of record or control at least 50% of the Outstanding Units.
The withdrawal of the General Partner from the Partnership upon the occurrence
of an Event of Withdrawal shall also constitute the withdrawal of the General
Partner as general partner or managing member, if any, to the extent applicable,
of the other Group Members. If the General Partner gives a notice of withdrawal
pursuant to ‎Section 11.1(a)(i), the holders of a Unit Majority, may, prior to
the effective date of such withdrawal, elect a successor General Partner. The
Person so elected as successor General Partner shall automatically become the
successor general partner or managing member, to the extent applicable, of the
other Group Members of which the General Partner is a general partner or a
managing member. Any successor General Partner elected in accordance with the
terms of this ‎Section 11.1 shall be subject to the provisions of ‎Section 10.2.
Section 11.2 Removal of the General Partner. The General Partner may be removed
if such removal is approved by the Unitholders holding at least 66 2/3% of the
Outstanding Units (including Units held by the General Partner and its
Affiliates) voting as a single class. Any such action by such holders for
removal of the General Partner must also provide for the election of a successor
General Partner by the Unitholders holding a majority of the outstanding Common
Units (including Units held by the General Partner and its Affiliates). Such
removal shall be effective immediately following the admission of a successor
General Partner pursuant to ‎Section 10.2. The removal of the General Partner
shall also automatically constitute the removal of the General Partner as
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member.
If a Person is elected as a successor General Partner in accordance with the
terms of this ‎Section 11.2, such Person shall, upon admission pursuant to
‎Section 10.2, automatically become a successor general partner or managing
member, to the extent applicable, of the other Group Members of which the
General Partner is a general partner or a managing member. The right of the
holders of Outstanding Units to remove the General Partner shall not exist or be
exercised unless the Partnership has received an opinion opining as to the
matters covered by a Withdrawal Opinion of Counsel. Any successor General
Partner elected in accordance with the terms of this ‎Section 11.2 shall be
subject to the provisions of ‎Section 10.2.
Section 11.3 Interest of Departing General Partner and Successor General
Partner.
(a) In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of ‎Section 11.1 or ‎Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its General Partner Interest and its or its Affiliates’ general partner
interest (or equivalent interest), if any, in the other Group Members
(collectively, the “Combined Interest”) in exchange for an amount in cash equal
to the fair market value of such Combined Interest, such amount to be determined
and payable as of the effective date of its withdrawal or removal. If the
General Partner is removed by the Unitholders under circumstances where Cause
exists or if the General Partner withdraws under circumstances where such
withdrawal violates this Agreement, and if a successor General Partner is
elected in accordance with the terms of ‎Section 11.1 or ‎Section 11.2 (or if
the business of the Partnership is continued pursuant
62

--------------------------------------------------------------------------------



to ‎Section 12.2 and the successor General Partner is not the former General
Partner), such successor shall have the option, exercisable prior to the
effective date of the withdrawal or removal of such Departing General Partner
(or, in the event the business of the Partnership is continued, prior to the
date the business of the Partnership is continued), to purchase the Combined
Interest for such fair market value of such Combined Interest. In either event,
the Departing General Partner shall be entitled to receive all reimbursements
due such Departing General Partner pursuant to ‎Section 7.4, including any
employee-related liabilities (including severance liabilities), incurred in
connection with the termination of any employees employed by the Departing
General Partner or its Affiliates (other than any Group Member) for the benefit
of the Partnership or the other Group Members.
For purposes of this ‎Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest. In making its determination,
such third independent investment banking firm or other independent expert may
consider the then current trading price of Units on any National Securities
Exchange on which Units are then listed or admitted to trading, the value of the
Partnership’s assets, the rights and obligations of the Departing General
Partner, the value of the General Partner Interest and other factors it may deem
relevant.
(b) If the Combined Interest is not purchased in the manner set forth in
‎Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to ‎Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
(c) If a successor General Partner is elected in accordance with the terms of
‎Section 11.1 or ‎Section 11.2 (or if the business of the Partnership is
continued pursuant to ‎Section 12.2 and the successor General Partner is not the
former General Partner) and the option described in ‎Section 11.3(a) is not
exercised by the party entitled to do so, the successor General
63

--------------------------------------------------------------------------------



Partner shall cause this Agreement to be amended to reflect that, from and after
the date of such successor General Partner’s admission, the successor General
Partner’s interest in all Partnership distributions and allocations shall be its
Percentage Interest.
Section 11.4 Withdrawal of Limited Partners. No Limited Partner shall have any
right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.
Article XII.
DISSOLUTION AND LIQUIDATION


Section 12.1 Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to ‎Section 11.1, ‎Section 11.2 or ‎Section 12.2, the Partnership shall
not be dissolved and such successor General Partner shall continue the business
of the Partnership. The Partnership shall dissolve, and (subject to ‎Section
12.2) its affairs shall be wound up, upon:
(a) an Event of Withdrawal of the General Partner as provided in ‎Section
11.1(a) (other than ‎Section 11.1(a)(ii)), unless a successor is elected and a
Withdrawal Opinion of Counsel is received as provided in ‎Section 11.1(b) or
‎Section 11.2 and such successor is admitted to the Partnership pursuant to
‎Section 10.2;
(b) an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
(c) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act; or
(d) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
Section 12.2 Continuation of the Business of the Partnership After Dissolution.
Upon (a) dissolution of the Partnership following an Event of Withdrawal caused
by the withdrawal or removal of the General Partner as provided in ‎Section
11.1(a)(i) or (iii) and the failure of the Partners to select a successor to
such Departing General Partner pursuant to ‎Section 11.1 or ‎Section 11.2, then,
to the maximum extent permitted by law, within 90 days thereafter, or (b)
dissolution of the Partnership upon an event constituting an Event of Withdrawal
as defined in ‎Section 11.1(a)(iv), (v) or ‎(vi), then, to the maximum extent
permitted by law, within 180 days thereafter, the holders of a Unit Majority may
elect to continue the business of the Partnership on the same terms and
conditions set forth in this Agreement by appointing as a successor General
Partner a Person approved by the holders of a Unit Majority. Unless such an
election is made within the applicable time period as set forth above, the
64

--------------------------------------------------------------------------------



Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:
(i) the Partnership shall continue without dissolution unless earlier dissolved
in accordance with this ‎Article XII;
(ii) if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in ‎Section 11.3; and
(iii) the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;
provided, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner under the Delaware Act and (y)
neither the Partnership nor any Group Member would be treated as an association
taxable as a corporation or otherwise be taxable as an entity for federal income
tax purposes upon the exercise of such right to continue (to the extent not
already so treated or taxed).
SEction 12.3 Liquidator. Upon dissolution of the Partnership in accordance with
the provisions of ‎Article XII, the General Partner shall select one or more
Persons to act as Liquidator. The Liquidator (if other than the General Partner)
shall be entitled to receive such compensation for its services as may be
approved by holders of at least a majority of the Outstanding Common Units. The
Liquidator (if other than the General Partner) shall agree not to resign at any
time without 15 days’ prior notice and may be removed at any time, with or
without cause, by notice of removal approved by holders of at least a majority
of the Outstanding Common Units. Upon dissolution, removal or resignation of the
Liquidator, a successor and substitute Liquidator (who shall have and succeed to
all rights, powers and duties of the original Liquidator) shall within 30 days
thereafter be approved by holders of at least a majority of the Outstanding
Common Units. The right to approve a successor or substitute Liquidator in the
manner provided herein shall be deemed to refer also to any such successor or
substitute Liquidator approved in the manner herein provided. Except as
expressly provided in this ‎Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
General Partner under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in ‎Section 7.3) necessary
or appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.
Section 12.4 Liquidation. The Liquidator shall proceed to dispose of the assets
of the Partnership, discharge its liabilities, and otherwise wind up its affairs
in such manner and over such
65

--------------------------------------------------------------------------------



period as determined by the Liquidator, subject to Section 17-804 of the
Delaware Act and the following:
(a) The assets may be disposed of by public or private sale or by distribution
in kind to one or more Partners on such terms as the Liquidator and such Partner
or Partners may agree. If any property is distributed in kind, the Partner
receiving the property shall be deemed for purposes of ‎Section 12.4(c) to have
received cash equal to its fair market value; and contemporaneously therewith,
appropriate cash distributions must be made to the other Partners. The
Liquidator may defer liquidation or distribution of the Partnership’s assets for
a reasonable time if it determines that an immediate sale or distribution of all
or some of the Partnership’s assets would be impractical or would cause undue
loss to the Partners. The Liquidator may distribute the Partnership’s assets, in
whole or in part, in kind if it determines that a sale would be impractical or
would cause undue loss to the Partners.
(b) Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of ‎Section
12.3) and amounts owed to Partners otherwise than in respect of their
distribution rights under ‎Article VI. With respect to any liability that is
contingent, conditional or unmatured or is otherwise not yet due and payable,
the Liquidator shall either settle such claim for such amount as it thinks
appropriate or establish a reserve of cash or other assets to provide for its
payment. When paid, any unused portion of the reserve shall be distributed as
additional liquidation proceeds.
(c) All property and all cash in excess of that required to discharge
liabilities as provided in ‎Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (other than those made by reason of distributions pursuant
to this ‎Section 12.4(c)) for the taxable period of the Partnership during which
the liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable period (or, if later,
within 90 days after said date of such occurrence).
Section 12.5 Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
‎Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.
Section 12.6 Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from assets of the Partnership.
Section 12.7 Waiver of Partition. To the maximum extent permitted by law, each
Partner hereby waives any right to partition of the Partnership property.
66

--------------------------------------------------------------------------------



Section 12.8 Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable year of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.
Article XIII.
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE


Section 13.1 Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner,
may amend any provision of this Agreement and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to reflect:
(a) a change in the name of the Partnership, the location of the principal
office of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;
(b) admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
(c) a change that the General Partner determines to be necessary or appropriate
to qualify or continue the qualification of the Partnership as a limited
partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
(d) a change that the General Partner determines (i) does not adversely affect
the Limited Partners considered as a whole or any particular class of
Partnership Interests as compared to other classes of Partnership Interests in
any material respect, (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or (B)
facilitate the trading of the Units (including the division of any class or
classes of Outstanding Units into different classes to facilitate uniformity of
tax consequences within such classes of Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to ‎Section 5.9 or (iv) is required to effect the intent expressed in
the IPO Registration Statement or the intent of the provisions of this Agreement
or is otherwise contemplated by this Agreement;
(e) a change in the fiscal year or taxable year of the Partnership and any other
changes that the General Partner determines to be necessary or appropriate as a
result of a change in the fiscal year or taxable year of the Partnership
including a change in the definition of “Quarter” and the dates on which
distributions are to be made by the Partnership;
67

--------------------------------------------------------------------------------



(f) an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;
(g) an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Interests pursuant to ‎Section 5.6;
(h) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;
(i) an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with ‎Section 14.3;
(j) an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of ‎Section 2.4;
(k) a merger, conveyance or conversion pursuant to ‎Section 14.3(c); or
(l) any other amendments substantially similar to the foregoing.
Section 13.2 Amendment Procedures. Amendments to this Agreement may be proposed
only by the General Partner. To the fullest extent permitted by law, the General
Partner shall have no duty or obligation to propose or approve any amendment to
this Agreement and may decline to do so free of any duty or obligation
whatsoever to the Partnership, any Limited Partner or any other Person bound by
this Agreement, and, in declining to propose or approve an amendment to this
Agreement, to the fullest extent permitted by law shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the General
Partner in determining whether to propose or approve any amendment to this
Agreement shall be permitted to do so in its sole and absolute discretion. An
amendment to this Agreement shall be effective upon its approval by the General
Partner and, except as otherwise provided by ‎Section 13.1 or ‎Section 13.3, the
holders of a Unit Majority, unless a greater or different percentage of
Outstanding Units is required under this Agreement. Each proposed amendment that
requires the approval of the holders of a specified percentage of Outstanding
Units shall be set forth in a writing that contains the text of the proposed
amendment. If such an amendment is proposed, the General Partner shall seek the
written approval of the requisite percentage of Outstanding Units or call a
meeting of the Unitholders to consider and vote on such proposed amendment. The
General Partner shall notify all Record Holders upon final adoption of any
amendments. The General Partner shall be deemed to have notified all Record
Holders as required by this ‎Section 13.2 if it has posted or made accessible
such amendment through the Partnership’s or the Commission’s website.
68

--------------------------------------------------------------------------------



Section 13.3 Amendment Requirements.
(a) Notwithstanding the provisions of ‎Section 13.1 and ‎Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) required to take any
action shall be amended, altered, changed, repealed or rescinded in any respect
that would have the effect of (i) in the case of any provision of this Agreement
other than ‎Section 11.2 or ‎Section 13.4, reducing such percentage or (ii) in
the case of ‎Section 11.2 or ‎Section 13.4, increasing such percentages, unless
such amendment is approved by the written consent or the affirmative vote of
holders of Outstanding Units whose aggregate Outstanding Units constitute (x) in
the case of a reduction as described in subclause (a)(i) hereof, not less than
the voting requirement sought to be reduced, (y) in the case of an increase in
the percentage in ‎Section 11.2, not less than 90% of the Outstanding Units, or
(z) in the case of an increase in the percentage in ‎Section 13.4, not less than
a majority of the Outstanding Units.
(b) Notwithstanding the provisions of ‎Section 13.1 and ‎Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to ‎Section 13.3(c) or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General
Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.
(c) Except as provided in ‎Section 14.3, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partners as contemplated in ‎Section 13.1, any amendment that would have
a material adverse effect on the rights or preferences of any class of
Partnership Interests in relation to other classes of Partnership Interests must
be approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected.
(d) Notwithstanding any other provision of this Agreement, except for amendments
pursuant to ‎Section 13.1 and except as otherwise provided by ‎Section 14.3(b),
no amendments shall become effective without the approval of the holders of at
least 90% of the Outstanding Units voting as a single class unless the
Partnership obtains an Opinion of Counsel to the effect that such amendment will
not affect the limited liability of any Limited Partner under applicable
partnership law of the state under whose laws the Partnership is organized.
(e) Except as provided in ‎Section 13.1, this ‎Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
Section 13.4 Special Meetings. All acts of Limited Partners to be taken pursuant
to this Agreement shall be taken in the manner provided in this ‎Article XIII.
Special meetings of the Limited Partners may be called by the General Partner or
by Limited Partners owning 20% or more of the Outstanding Units of the class or
classes for which a meeting is proposed. Limited Partners shall call a special
meeting by delivering to the General Partner one or more requests in writing
stating that the signing Limited Partners wish to call a special meeting and
indicating the specific purposes for which the special meeting is to be called
and the class or classes of Units for which the meeting is proposed. No business
may be brought by any Limited Partner before such special meeting except the
business
69

--------------------------------------------------------------------------------



listed in the related request. Within 60 days after receipt of such a call from
Limited Partners or within such greater time as may be reasonably necessary for
the Partnership to comply with any statutes, rules, regulations, listing
agreements or similar requirements governing the holding of a meeting or the
solicitation of proxies for use at such a meeting, the General Partner shall
send a notice of the meeting to the Limited Partners either directly or
indirectly. A meeting shall be held at a time and place determined by the
General Partner on a date not less than 10 days nor more than 60 days after the
time notice of the meeting is given as provided in ‎Section 16.1. Limited
Partners shall not be permitted to vote on matters that would cause the Limited
Partners to be deemed to be taking part in the management and control of the
business and affairs of the Partnership so as to jeopardize the Limited
Partners’ limited liability under the Delaware Act or the law of any other state
in which the Partnership is qualified to do business. If any such vote were to
take place, it shall be deemed null and void to the extent necessary so as not
to jeopardize the Limited Partners’ limited liability under the Delaware Act or
the law of any other state in which the Partnership is qualified to do business.
Section 13.5 Notice of a Meeting. Notice of a meeting called pursuant to
‎Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with ‎Section 16.1.
Section 13.6 Record Date. For purposes of determining the Limited Partners who
are Record Holders of the class or classes of Limited Partner Interests entitled
to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in ‎Section 13.11, the General Partner
shall set a Record Date, which shall not be less than 10 nor more than 60 days
before (a) the date of the meeting (unless such requirement conflicts with any
rule, regulation, guideline or requirement of any National Securities Exchange
on which the Units are listed or admitted to trading or U.S. federal securities
laws, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange or U.S. federal securities laws shall govern) or
(b) in the event that approvals are sought without a meeting, the date by which
such Limited Partners are requested in writing by the General Partner to give
such approvals.
Section 13.7 Postponement and Adjournment. Prior to the date upon which any
meeting of Limited Partners is to be held, the General Partner may postpone such
meeting one or more times for any reason by giving notice to each Limited
Partner entitled to vote at the meeting so postponed of the place, date and hour
at which such meeting would be held. Such notice shall be given not fewer than
two days before the date of such meeting and otherwise in accordance with this
‎Article XIII. When a meeting is postponed, a new Record Date need not be fixed
unless the aggregate amount of such postponement shall be for more than 45 days
after the original meeting date. Any meeting of Limited Partners may be
adjourned by the General Partner one or more times for any reason, including the
failure of a quorum to be present at the meeting with respect to any proposal or
the failure of any proposal to receive sufficient votes for approval. No vote of
the Limited Partners shall be required for any adjournment. A meeting of Limited
Partners may be adjourned by the General Partner as to one or more proposals
regardless of whether action has been taken on other matters. When a meeting is
adjourned to another time or place, notice need not be given of the adjourned
meeting and a new Record Date need not be fixed, if the time and place thereof
are announced at the meeting at which the adjournment is taken, unless such
adjournment shall be for more than 45 days. At the adjourned meeting, the
Partnership may transact any business which might have been transacted at the
original
70

--------------------------------------------------------------------------------



meeting. If the adjournment is for more than 45 days or if a new Record Date is
fixed for the adjourned meeting, a notice of the adjourned meeting shall be
given in accordance with this ‎Article XIII.
Section 13.8 Waiver of Notice; Approval of Meeting. The transactions of any
meeting of Limited Partners, however called and noticed, and whenever held,
shall be as valid as if it had occurred at a meeting duly held after call and
notice in accordance with ‎Section 13.4 and ‎Section 13.5, if a quorum is
present either in person or by proxy. Attendance of a Limited Partner at a
meeting shall constitute a waiver of notice of the meeting, except when the
Limited Partner attends the meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened; and except that attendance at a meeting is
not a waiver of any right to disapprove of any matters submitted for
consideration or to object to the failure to submit for consideration any
matters required to be included in the notice of the meeting, but not so
included, if such objection is expressly made at the beginning of the meeting.
Section 13.9 Quorum and Voting. The presence, in person or by proxy, of holders
of a majority of the Outstanding Units of the class or classes for which a
meeting has been called (including Outstanding Units deemed owned by the General
Partner and its Affiliates) shall constitute a quorum at a meeting of Limited
Partners of such class or classes unless any such action by the Limited Partners
requires approval by holders of a greater percentage of such Units, in which
case the quorum shall be such greater percentage. At any meeting of the Limited
Partners duly called and held in accordance with this Agreement at which a
quorum is present, the act of Limited Partners holding Outstanding Units that in
the aggregate represent a majority of the Outstanding Units entitled to vote at
such meeting shall be deemed to constitute the act of all Limited Partners,
unless a different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such
different percentage shall be required. The Limited Partners present at a duly
called or held meeting at which a quorum is present may continue to transact
business until adjournment, notwithstanding the exit of enough Limited Partners
to leave less than a quorum, if any action taken (other than adjournment) is
approved by the required percentage of Outstanding Units specified in this
Agreement.
Section 13.10 Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of ‎Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors
71

--------------------------------------------------------------------------------



of votes and approvals, the submission and examination of proxies and other
evidence of the right to vote, and the submission and revocation of approvals in
writing.
Section 13.11 Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting if an approval in writing setting forth the action so taken is
signed by Limited Partners owning not less than the minimum percentage of the
Outstanding Units (including Units deemed owned by the General Partner and its
Affiliates) that would be necessary to authorize or take such action at a
meeting at which all the Limited Partners were present and voted (unless such
provision conflicts with any rule, regulation, guideline or requirement of any
National Securities Exchange on which the Units are listed or admitted to
trading, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange shall govern). Prompt notice of the taking of
action without a meeting shall be given to the Limited Partners who have not
approved in writing. The General Partner may specify that any written ballot
submitted to Limited Partners for the purpose of taking any action without a
meeting shall be returned to the Partnership within the time period, which shall
be not less than 20 days, specified by the General Partner. If a ballot returned
to the Partnership does not vote all of the Outstanding Units held by such
Limited Partners, the Partnership shall be deemed to have failed to receive a
ballot for the Outstanding Units that were not voted. If approval of the taking
of any permitted action by the Limited Partners is solicited by any Person other
than by or on behalf of the General Partner, the written approvals shall have no
force and effect unless and until (a) approvals sufficient to take the action
proposed are deposited with the Partnership in care of the General Partner, (b)
approvals sufficient to take the action proposed are dated as of a date not more
than 90 days prior to the date sufficient approvals are first deposited with the
Partnership and (c) an Opinion of Counsel is delivered to the General Partner to
the effect that the exercise of such right and the action proposed to be taken
with respect to any particular matter (i) will not cause the Limited Partners to
be deemed to be taking part in the management and control of the business and
affairs of the Partnership so as to jeopardize the Limited Partners’ limited
liability, and (ii) is otherwise permissible under the state statutes then
governing the rights, duties and liabilities of the Partnership and the
Partners.
Section 13.12 Right to Vote and Related Matters.
(a) Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to ‎Section 13.6 (and also subject to the limitations contained in the
definition of “Outstanding”) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.
(b) With respect to Units that are held for a Person’s account by another Person
that is the Record Holder (such as a broker, dealer, bank, trust company or
clearing corporation, or an agent of any of the foregoing), such Record Holder
shall, in exercising the voting rights in respect of such Units on any matter,
and unless the arrangement between such Persons provides otherwise, vote such
Units in favor of, and in accordance with the direction of, the Person who is
the beneficial owner of such Units, and the Partnership shall be entitled to
assume such Record Holder is so acting without
72

--------------------------------------------------------------------------------



further inquiry. The provisions of this ‎Section 13.12(b) (as well as all other
provisions of this Agreement) are subject to the provisions of ‎Section 4.3.
Article XIV.
MERGER, CONSOLIDATION OR CONVERSION


Section 14.1 Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
the United States of America, pursuant to a written plan of merger or
consolidation (“Merger Agreement”) or a written plan of conversion (“Plan of
Conversion”), as the case may be, in accordance with this ‎Article XIV.
Section 14.2 Procedure for Merger, Consolidation or Conversion.
(a) Merger, consolidation or conversion of the Partnership pursuant to this
‎Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to
consent to a merger, consolidation or conversion, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
other agreement contemplated hereby or under the Act or any other law, rule or
regulation or at equity, and the General Partner in determining whether to
consent to any merger, consolidation or conversion of the Partnership shall be
permitted to do so in its sole and absolute discretion.
(b) If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
(i) name and state of domicile of each of the business entities proposing to
merge or consolidate;
(ii) the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the “Surviving Business Entity”);
(iii) the terms and conditions of the proposed merger or consolidation;
(iv) the manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the
73

--------------------------------------------------------------------------------



Surviving Business Entity) which the holders of such general or limited partner
interests, securities or rights are to receive in exchange for, or upon
conversion of their interests, securities or rights, and (B) in the case of
securities represented by certificates, upon the surrender of such certificates,
which cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity or any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity), or
evidences thereof, are to be delivered;
(v) a statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
(vi) the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to ‎Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and
(vii) such other provisions with respect to the proposed merger or consolidation
that the General Partner determines to be necessary or appropriate.
(c) If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:
(i) the name of the converting entity and the converted entity;
(ii) a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
(iii) a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;
(iv) the manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;
(v) in an attachment or exhibit, the certificate of limited partnership of the
Partnership;
(vi) in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
(vii) the effective time of the conversion, which may be the date of the filing
of the articles of conversion or a later date specified in or determinable in
accordance with the
74

--------------------------------------------------------------------------------



Plan of Conversion (provided, that if the effective time of the conversion is to
be later than the date of the filing of such articles of conversion, the
effective time shall be fixed at a date or time certain at or prior to the time
of the filing of such articles of conversion and stated therein); and
(viii) such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.
Section 14.3 Approval by Limited Partners.
(a)Except as provided in ‎Section 14.3(d) and ‎Section 14.3(e), the General
Partner, upon its approval of the Merger Agreement or the Plan of Conversion, as
the case may be, shall direct that the Merger Agreement or the Plan of
Conversion, as applicable, be submitted to a vote of Limited Partners, whether
at a special meeting or by written consent, in either case in accordance with
the requirements of ‎Article XIII. A copy or a summary of the Merger Agreement
or the Plan of Conversion, as the case may be, shall be included in or enclosed
with the notice of a special meeting or the written consent and, subject to any
applicable requirements of Regulation 14A pursuant to the Exchange Act or
successor provision, no other disclosure regarding the proposed merger,
consolidation or conversion shall be required.
(b)Except as provided in ‎Section 14.3(d) and ‎Section 14.3(e), the Merger
Agreement or Plan of Conversion, as the case may be, shall be approved upon
receiving the affirmative vote or consent of the holders of a Unit Majority
unless the Merger Agreement or Plan of Conversion, as the case may be, effects
an amendment to any provision of this Agreement that, if contained in an
amendment to this Agreement adopted pursuant to ‎Article XIII, would require for
its approval the vote or consent of a greater percentage of the Outstanding
Units or of any class of Limited Partners, in which case such greater percentage
vote or consent shall be required for approval of the Merger Agreement or the
Plan of Conversion, as the case may be.
(c)Except as provided in ‎Section 14.3(d) and ‎Section 14.3(e), after such
approval by vote or consent of the Limited Partners, and at any time prior to
the filing of the certificate of merger or articles of conversion pursuant to
‎Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.
(d)Notwithstanding anything else contained in this ‎Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of limited liability under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) of any Limited Partner as compared to its limited liability
under the Delaware Act or cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be
75

--------------------------------------------------------------------------------



taxed as an entity for federal income tax purposes (to the extent not previously
treated as such), (ii) the sole purpose of such conversion, merger, or
conveyance is to effect a mere change in the legal form of the Partnership into
another limited liability entity and (iii) the General Partner determines that
the governing instruments of the new entity provide the Limited Partners and the
General Partner with substantially the same rights and obligations as are herein
contained.
(e)Additionally, notwithstanding anything else contained in this ‎Article XIV or
in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another limited
liability entity if (i) the General Partner has received an Opinion of Counsel
that the merger or consolidation, as the case may be, would not result in the
loss of the limited liability of any Limited Partner under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) as compared to its limited liability under the Delaware Act or
cause the Partnership to be treated as an association taxable as a corporation
or otherwise to be taxed as an entity for federal income tax purposes (to the
extent not previously treated as such), (ii) the merger or consolidation would
not result in an amendment to this Agreement, other than any amendments that
could be adopted pursuant to ‎Section 13.1, (iii) the Partnership is the
Surviving Business Entity in such merger or consolidation, (iv) each Unit
outstanding immediately prior to the effective date of the merger or
consolidation is to be an identical Unit of the Partnership after the effective
date of the merger or consolidation, and (v) the number of Partnership Interests
to be issued by the Partnership in such merger or consolidation does not exceed
20% of the Partnership Interests Outstanding immediately prior to the effective
date of such merger or consolidation.
(f)Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger or
consolidation approved in accordance with this ‎Article XIV may (i) effect any
amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.
Section 14.4 Certificate of Merger or Certificate of Conversion. Upon the
required approval by the General Partner and the Unitholders of a Merger
Agreement or the Plan of Conversion, as the case may be, a certificate of merger
or certificate of conversion or other filing, as applicable, shall be executed
and filed with the Secretary of State of the State of Delaware or the
appropriate filing office of any other jurisdiction, as applicable, in
conformity with the requirements of the Delaware Act or other applicable law.
Section 14.5 Effect of Merger, Consolidation or Conversion.
(a) At the effective time of the merger:
(i) all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
76

--------------------------------------------------------------------------------



(ii) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;
(iii) all rights of creditors and all liens on or security interests in property
of any of those constituent business entities shall be preserved unimpaired; and
(iv) all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
(b) At the effective time of the conversion:
i.the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
ii.all rights, title, and interests to all real estate and other property owned
by the Partnership shall continue to be owned by the converted entity in its new
organizational form without reversion or impairment, without further act or
deed, and without any transfer or assignment having occurred, but subject to any
existing liens or other encumbrances thereon;
iii.all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
iv.all rights of creditors or other parties with respect to or against the prior
interest holders or other owners of the Partnership in their capacities as such
in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;
v.a proceeding pending by or against the Partnership or by or against any of
Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and
vi.the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other securities in the converted
entity as provided in the plan of conversion shall be so converted, and Partners
shall be entitled only to the rights provided in the Plan of Conversion.
Article XV.
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS


77

--------------------------------------------------------------------------------



Section 15.1 Right to Acquire Limited Partner Interests.
(a) Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than the Designated Percentage of
the total Limited Partner Interests of any class then Outstanding, the General
Partner shall then have the right, which right it may assign and transfer in
whole or in part to the Partnership or any Affiliate of the General Partner,
exercisable at its option, to purchase all, but not less than all, of such
Limited Partner Interests of such class then Outstanding held by Persons other
than the General Partner and its Affiliates, at the greater of (x) the Current
Market Price as of the date three Business Days prior to the date that the
notice described in ‎Section 15.1(b) is mailed and (y) the highest price paid by
the General Partner or any of its Affiliates for any such Limited Partner
Interest of such class purchased during the 90-day period preceding the date
that the notice described in ‎Section 15.1(b) is mailed.
(b) If the General Partner any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to ‎Section 15.1(a), the General Partner shall deliver to the
applicable Transfer Agent notice of such election to purchase (the “Notice of
Election to Purchase”) and shall cause the Transfer Agent to mail a copy of such
Notice of Election to Purchase to the Record Holders of Limited Partner
Interests of such class (as of a Record Date selected by the General Partner),
together with such information as may be required by law, rule or regulation, at
least 10, but not more than 60, days prior to the Purchase Date. Such Notice of
Election to Purchase shall also be filed and distributed as may be required by
the Commission or any National Securities Exchange on which such Limited Partner
Interests are listed. The Notice of Election to Purchase shall specify the
Purchase Date and the price (determined in accordance with ‎Section 15.1(a)) at
which Limited Partner Interests will be purchased and state that the General
Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests, upon surrender of Certificates
representing such Limited Partner Interests, in the case of Limited Partner
Interests evidenced by Certificates, or instructions agreeing to such redemption
in exchange for payment, at such office or offices of the Transfer Agent as the
Transfer Agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed. Any such Notice of
Election to Purchase mailed to a Record Holder of Limited Partner Interests at
his address as reflected in the Register shall be conclusively presumed to have
been given regardless of whether the owner receives such notice. On or prior to
the Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent or exchange agent cash in an
amount sufficient to pay the aggregate purchase price of all of such Limited
Partner Interests to be purchased in accordance with this ‎Section 15.1. If the
Notice of Election to Purchase shall have been duly given as aforesaid at least
10 days prior to the Purchase Date, and if on or prior to the Purchase Date the
deposit described in the preceding sentence has been made for the benefit of the
holders of Limited Partner Interests subject to purchase as provided herein,
then from and after the Purchase Date, notwithstanding that any Certificate or
redemption instructions shall not have been surrendered for purchase or
provided, respectively, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to ‎Article IV, ‎Article V, ‎Article
VI, and ‎Article XII) shall thereupon cease, except the right to receive the
purchase price (determined in accordance with ‎Section 15.1(a)) for Limited
Partner Interests therefor, without interest, upon surrender to the Transfer
Agent of the Certificates representing such Limited Partner Interests, in the
case of Limited Partner Interests evidenced by Certificates, or instructions
agreeing to such redemption, and such
78

--------------------------------------------------------------------------------



Limited Partner Interests shall thereupon be deemed to be transferred to the
General Partner, its Affiliate or the Partnership, as the case may be, in the
Register, and the General Partner or any Affiliate of the General Partner, or
the Partnership, as the case may be, shall be deemed to be the Record Holder of
all such Limited Partner Interests from and after the Purchase Date and shall
have all rights as the Record Holder of such Limited Partner Interests
(including all rights as owner of such Limited Partner Interests pursuant to
‎Article IV, ‎Article V, ‎Article VI and ‎Article XII).
(c) In the case of Limited Partner Interests evidenced by Certificates, at any
time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this ‎Section 15.1 may
surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in ‎Section
15.1(a), therefor, without interest thereon, in accordance with procedures set
forth by the General Partner.
Article XVI.
GENERAL PROVISIONS


Section 16.1 Addresses and Notices; Written Communications.
(a) Any notice, demand, request, report or proxy materials required or permitted
to be given or made to a Partner under this Agreement shall be in writing and
shall be deemed given or made when delivered in person or when sent by first
class United States mail or by other means of written communication to the
Partner at the address described below. Except as otherwise provided herein, any
notice, payment or report to be given or made to a Partner hereunder shall be
deemed conclusively to have been given or made, and the obligation to give such
notice or report or to make such payment shall be deemed conclusively to have
been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Interests at his address as shown in the
Register, regardless of any claim of any Person who may have an interest in such
Partnership Interests by reason of any assignment or otherwise. An affidavit or
certificate of making of any notice, payment or report in accordance with the
provisions of this ‎Section 16.1 executed by the General Partner, the Transfer
Agent or the mailing organization shall be prima facie evidence of the giving or
making of such notice, payment or report. If any notice, payment or report
addressed to a Record Holder at the address of such Record Holder appearing in
the Register is returned by the United States Postal Service marked to indicate
that the United States Postal Service is unable to deliver it, such notice,
payment or report and any subsequent notices, payments and reports shall be
deemed to have been duly given or made without further mailing (until such time
as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) if they are available for the Partner at
the principal office of the Partnership for a period of one year from the date
of the giving or making of such notice, payment or report to the other Partners.
Any notice to the Partnership shall be deemed given if received by the General
Partner at the principal office of the Partnership designated pursuant to
‎Section 2.3. The General Partner may rely and shall be protected in relying on
any notice or other document from a Partner or other Person if believed by it to
be genuine.
79

--------------------------------------------------------------------------------



(b) The terms “in writing,” “written communications,” “written notice” and words
of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
Section 16.2 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
Section 16.3 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 16.4 Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.
Section 16.5 Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.
Section 16.6 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
Section 16.7 Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted Person shall be entitled to assert rights and remedies hereunder as
a third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person.
Section 16.8 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to ‎Section 10.1(b)
without execution hereof.
Section 16.9 Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by
Jury.
(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.
(b) Each of the Partners and each Person or Group holding any beneficial
interest in the Partnership (whether through a broker, dealer, bank, trust
company or clearing corporation or an agent of any of the foregoing or
otherwise):
80

--------------------------------------------------------------------------------



(i) irrevocably agrees that any claims, suits, actions or proceedings (A)
arising out of or relating in any way to this Agreement (including any claims,
suits or actions to interpret, apply or enforce the provisions of this Agreement
or the duties, obligations or liabilities among Partners or of Partners to the
Partnership, or the rights or powers of, or restrictions on, the Partners or the
Partnership), (B) brought in a derivative manner on behalf of the Partnership,
(C) asserting a claim of breach of a duty (including a fiduciary duty) owed by
any director, officer, or other employee of the Partnership or the General
Partner, or owed by the General Partner, to the Partnership or the Partners, (D)
asserting a claim arising pursuant to any provision of the Delaware Act or (E)
asserting a claim governed by the internal affairs doctrine shall be exclusively
brought in the Court of Chancery of the State of Delaware (or, if such court
does not have subject matter jurisdiction, any other court located in the State
of Delaware with subject matter jurisdiction), in each case regardless of
whether such claims, suits, actions or proceedings sound in contract, tort,
fraud or otherwise, are based on common law, statutory, equitable, legal or
other grounds, or are derivative or direct claims;
(ii) irrevocably submits to the exclusive jurisdiction of such courts in
connection with any such claim, suit, action or proceeding;
(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of such courts or of any other court to which proceedings in such courts may be
appealed, (B) such claim, suit, action or proceeding is brought in an
inconvenient forum, or (C) the venue of such claim, suit, action or proceeding
is improper;
(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and
(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.
Section 16.10 Invalidity of Provisions. If any provision or part of a provision
of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and/or parts thereof contained herein shall not be affected
thereby and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions
and/or part shall be reformed so that it would be valid, legal and enforceable
to the maximum extent possible.
Section 16.11 Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the
81

--------------------------------------------------------------------------------



concurrence of less than all of the Partners and each Partner shall be bound by
the results of such action.
Section 16.12 Facsimile and Email Signatures. The use of facsimile signatures
and signatures delivered by email in portable document (.pdf) or similar format
affixed in the name and on behalf of the Transfer Agent of the Partnership on
certificates representing Common Units is expressly permitted by this Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]


82


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
GENERAL PARTNER:
DELEK LOGISTICS GP, LLC
By 
Name: Avigal Soreq
Title: Executive Vice President, Chief
Operating Officer
By   
Name: Reuven Spiegel
Title: Executive Vice President, Chief
Financial Officer










Signature Page to Second Amended and Restated
        Agreement of Limited Partnership of Delek Logistics Partners, LP


--------------------------------------------------------------------------------



EXHIBIT A
to the Second Amended and Restated
Agreement of Limited Partnership of
Delek Logistics Partners, LP
Certificate Evidencing Common Units
Representing Limited Partner Interests in
Delek Logistics Partners, LP


No. ___________  _____________ Common Units
In accordance with Section 4.1 of the Second Amended and Restated Agreement of
Limited Partnership of Delek Logistics Partners, LP, as amended, supplemented or
restated from time to time (the “Partnership Agreement”), Delek Logistics
Partners, LP, a Delaware limited partnership (the “Partnership”), hereby
certifies that     (the “Holder”) is the registered owner of Common Units
representing limited partner interests in the Partnership (the “Common Units”)
transferable on the books of the Partnership, in person or by duly authorized
attorney, upon surrender of this Certificate properly endorsed. The rights,
preferences and limitations of the Common Units are set forth in, and this
Certificate and the Common Units represented hereby are issued and shall in all
respects be subject to the terms and provisions of, the Partnership Agreement.
Copies of the Partnership Agreement are on file at, and will be furnished
without charge on delivery of written request to the Partnership at, the
principal office of the Partnership located at 7102 Commerce Way, Brentwood,
Tennessee 37027. Capitalized terms used herein but not defined shall have the
meanings given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF DELEK LOGISTICS
PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS
DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF DELEK LOGISTICS PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE DELEK LOGISTICS PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). THE
GENERAL PARTNER OF DELEK LOGISTICS PARTNERS, LP MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF
DELEK LOGISTICS PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THIS SECURITY MAY
BE SUBJECT
A-1

--------------------------------------------------------------------------------



TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN THE PARTNERSHIP
AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE SECRETARY OF THE
GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE PARTNERSHIP. THE RESTRICTIONS SET
FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS
SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE
ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO TRADING.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement, and (iii) made the waivers and given the consents and approvals
contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware
Dated:     Delek Logistics Partners, LP
By: Delek Logistics GP, LLC


        By:       
         


        By:       
         


Countersigned and Registered by:


American Stock Transfer & Trust Company, LLC
as Transfer Agent and Registrar


By:       
        Authorized Signature


A-2


--------------------------------------------------------------------------------



[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

TEN COM — as tenants in commonUNIF GIFT TRANSFERS MIN ACTTEN ENT — as tenants by
the entireties
_________Custodian__________
        (Cust) (Minor)
JT TEN — as joint tenants with right of survivorship and not as tenants in
commonunder Uniform Gifts/Transfers to CD Minors Act (State)

Additional abbreviations, though not in the above list, may also be used.


A-3


--------------------------------------------------------------------------------



ASSIGNMENT OF COMMON UNITS OF
DELEK LOGISTICS PARTNERS, LP
FOR VALUE RECEIVED, ________________ hereby assigns, conveys, sells and
transfers unto
        
        


           
(Please print or typewrite name and address of assignee) (Please insert Social
Security or other identifying number of assignee)
_____________ Common Units representing limited partner interests evidenced by
this Certificate, subject to the Partnership Agreement, and does hereby
irrevocably constitute and appoint ____________ as its attorney-in-fact with
full power of substitution to transfer the same on the books of Delek Logistics
Partners, LP.
Date:   NOTE: The signature to any endorsement hereon must correspond with the
name as written upon the face of this Certificate in every particular, without
alteration, enlargement or change.


              (Signature)
              (Signature)
THE SIGNATURE(S) MUST BE
GUARANTEED BY AN ELIGIBLE
GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN
ASSOCIATIONS AND CREDIT UNIONS
WITH MEMBERSHIP IN AN APPROVED
SIGNATURE GUARANTEE MEDALLION
PROGRAM), PURSUANT
TO S.E.C. RULE 17Ad-15
             
No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.
A-4